--------------------------------------------------------------------------------

EXHIBIT 10.1
 
CREDIT AGREEMENT
Dated as of December 28, 2016


TRIPLE-S MANAGEMENT CORPORATION, a corporation organized and existing under the
laws of the Commonwealth of Puerto Rico (“Borrower”), the banks (the “Banks”)
listed on the signature pages hereof, and FIRSTBANK PUERTO RICO (“FirstBank”),
as administrative agent (the “Administrative Agent”) for the Lenders hereunder,
agree as follows:


WHEREAS, the Borrower has requested that the Lenders lend to the Borrower up to
$36,000,000 in three separate facilities to refinance existing indebtedness of
the Borrower.


NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, the parties hereto hereby agree as follows:


ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.1  Certain Defined Terms.  Unless otherwise defined in this Agreement,
the following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):


“Account Collateral” means:  (i) the Accounts, and all cash, checks, drafts,
certificates and instruments, if any, from time to time deposited or held in the
Accounts from time to time; (ii) all interest, dividends, cash, instruments and
other property from time to time received, receivable or otherwise payable in
respect of, or in exchange for, any or all of the foregoing; and (iii) to the
extent not covered by clauses (i) and (ii) above, all “proceeds” (as defined
under the UCC ) of any or all of the foregoing.


“Accounts” means the Designated Operating Account, the Debt Service Reserve
Account, the Tax and Insurance Reserve Account, the Cash Collateral Account and
the Operating Accounts.


“Administrative Agent’s Account” means an account of the Administrative Agent
maintained by the Administrative Agent with FirstBank at its office at San Juan,
Puerto Rico.


“Advance” means an advance by a Lender to the Borrower pursuant to Article 2.
 

--------------------------------------------------------------------------------

“Affiliate” means with respect to any Person, any other Person (i) that directly
or indirectly through one or more intermediaries Controls, or is Controlled by,
or is under common Control with, such Person, (ii) that directly or indirectly,
of record or beneficially, owns or holds ten percent (10%) or more of the shares
of any class of the capital stock or other ownership interests of such Person
having voting powers, or (iii) ten percent (10%) or more of the shares of such
stock or other ownership interests of which are owned or held, directly or
indirectly, of record or beneficially, for such Person.  For the purposes of
this Agreement, all of the Borrower’s officers, Persons owning ten percent (10%)
or more of the voting stock or other ownership interests of the Borrower,
directors, subsidiary corporations, joint venturers owning ten percent (10%) or
more of the ownership interests in a joint venture with the Borrower, and
partners owning ten percent (10%) or more of the partnership interests in a
partnership with the Borrower shall all be deemed to be Affiliates of the
Borrower.


“Agreement” or “this Agreement” shall include all amendments, modifications and
supplements hereto and shall refer to this Agreement as the same may be in
effect at the time such reference becomes operative.


“Applicable Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Lending Office” opposite its name on the signature
page hereof or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify to the Borrower and the Administrative Agent.


“Applicable Margin” means, with respect to each Advance, the percentages per
annum as set forth below:
 
Advances
 
Applicable Margin
         
Term Loan A Advances
   
1.00
%
         
Term Loan B Advances
   
2.75
%
         
Term Loan C Advances
   
3.25
%

 
“Appraisal” means an appraisal that (i) is in compliance with FIRREA; (ii) is in
form and substance reasonably acceptable to the Administrative Agent and the
Majority Lenders; (iii) is addressed to the Administrative Agent for the benefit
of Lenders; and (iv) is prepared by an independent third party appraiser holding
an MAI designation who is licensed under the laws of the Commonwealth of Puerto
Rico and is acceptable to the Administrative Agent.


“Assignment and Acceptance” has the meaning assigned to that term in Section
9.7.


“Banks” has the meaning assigned to that term in the recital of parties to this
Agreement.
 
2

--------------------------------------------------------------------------------

“Base Rate” means a fluctuating interest rate per annum as shall be in effect
from time to time, announced publicly by JPMorgan Chase at its principal office
in New York City from time to time as JPMorgan Chase’s prime or base rate. If
JPMorgan Chase ceases to announce publicly a prime or base rate, “Base Rate”
shall mean the rate of interest published in The Wall Street Journal from time
to time as the base or prime rate for such period. If more than one base or
prime rate is published in The Wall Street Journal for day, the average of such
base or prime rates shall be used, and such average shall be rounded up to the
nearest one thousandth of one percent (0.001%). If The Wall Street Journal
ceases to publish the base or prime rate, the Administrative Agent shall select
an equivalent publication that publishes such base or prime rate, and if such
base or prime rate are no longer generally published or are limited, regulated
or administered by a governmental or quasi-governmental body, then the
Administrative Agent shall select, in its reasonable discretion, a comparable
interest rate index.


“Borrower” shall mean Triple-S Management Corporation.


“Borrower Funds” has the meaning assigned to that term in Section 2.8(a)(i).


“Borrowing” means a borrowing consisting of Advances made on the same day by the
Lenders.


“Business Day” means a day of the year (i) other than a Saturday or Sunday or a
general banking holiday in San Juan, Puerto Rico, and (ii) if the applicable
Business Day relates to an Eurodollar Rate Advance, on which dealings on U.S.
dollars are carried on in the London interbank market.


“Capitalized Leases” has the meaning assigned to that term in clause (e) of the
definition of Debt.


“Cash Collateral Account” has the meaning assigned to that term in Section
6.2(d).


“Casualty” has the meaning assigned to that term in Section 6.3.


“Closing Date” means December 28, 2016.


“Collateral” means the Cash Collateral Account, the Debt Service Reserve
Account, the Realty, the Leases, the Rents and all the other property of the
Borrower  in which a Lien is granted, or purported to be granted, in accordance
with the terms of this Agreement and the other Loan Documents and all proceeds
from any of the foregoing.


“Commitment” means, with respect to any Lender, the sum of its Term Loan A
Commitment, its Term Loan B Commitment and its Term Loan C Commitment.


“Compliance Certificate” has the meaning assigned to that term in Section
5.1(c)(i).


“Condemnation” has the meaning assigned to that term in Section 6.3.
 
3

--------------------------------------------------------------------------------

“Control” or “Controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies of a Person
through ownership of voting stock or other ownership interests.


“Constituent Documents” means (a) with respect to the Borrower, its formation
agreement and operating agreement, and (b) with respect to any other Person, (i)
if such other Person is a corporation, the certificate or articles of
incorporation and the bylaws (or equivalent or comparable constitutive documents
with respect to any non-U.S. jurisdiction), (ii) if such other Person is a
limited liability company, the certificate of formation or articles of formation
or organization and operating agreement, and (iii) if such other Person is a
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such Person.


“Debt” means, for any Person, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all Obligations of such Person for the deferred
purchase price of property or services, (c) all Obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
Obligations of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (e) the principal component of all Obligations of such Person as
lessee under leases that have been or should be, in accordance with Generally
Accepted Accounting Principles, recorded as capital leases (“Capitalized
Leases”) which principal component has been or should, at the time of
determination, be capitalized on a balance sheet in accordance with Generally
Accepted Accounting Principles, (f) all Obligations, contingent or otherwise, of
such Person under acceptance, letter of credit or similar facilities, (g) all
Obligations of such Person under a Repurchase Agreement or to otherwise to
purchase, redeem, retire, defease or otherwise make any payment in respect of
any capital stock of or other ownership or profit interest in such Person or any
other Person or any warrants, rights or options to acquire such capital stock,
valued at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends and interest, (h) all Debt of others referred
to in clauses (a) through (g) above guaranteed directly or indirectly in any
manner by such Person, or in effect guaranteed directly or indirectly by such
Person through an agreement (i) to pay or purchase such Debt or to advance or
supply funds for the payment or purchase of such Debt, (ii) to purchase, sell or
lease (as lessee or lessor) property, or to purchase or sell services, primarily
for the purpose of enabling the debtor to make payment of such Debt or to assure
the holder of such Debt against loss, (iii) to supply funds to or in any other
manner invest in the debtor (including any agreement to pay for property or
services irrespective of whether such property is received or such services are
rendered) to assure a creditor against loss or (iv) otherwise to assure a
creditor against loss, and (i) all Debt referred to in clauses (a) through (g)
above secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such Debt
in an amount equal to the lesser of the amount of the Debt secured by the Lien
or the fair market value of such property.
 
4

--------------------------------------------------------------------------------

“Debt to Equity Ratio” means, as of any date, the ratio of (A) all Debt of the
Borrower as of such date, to (B) Borrower’s Tangible Net Worth as of such date.


“Debt Service Coverage Ratio” means, as of the end of any Test Period, the ratio
of (A) the sum of (I) the Net Operating Income of the Borrower for such Test
Period plus (II) all cash dividends received by the Borrower during such period
with respect to the stock of any of its Subsidiaries, to (B) the sum of (I)
interest expense (whether or not paid) on all Funded Debt of the Borrower during
such Test Period plus (II) the aggregate principal amount of all payments on
Funded Debt paid or scheduled to be paid (whether or not paid) during such Test
Period by the Borrower.


“Debt Service Reserve Account” has the meaning assigned to that term in Section
6.2(b).


“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.


“Designated Operating Account” has the meaning assigned to that term in Section
6.2(a).


“Disposition” means any sale, assignment, transfer or other disposition of any
Collateral (whether now owned or hereafter acquired) by the Borrower to any
other Person.


“Distribution” has the meaning assigned to that term in Section 5.2(d).


“Eligible Assignee” means any Lender, any Affiliate of a Lender and any other
Person approved by the Administrative Agent, except that no insurance company or
insurance holding company may be an Eligible Assignee.


“Environmental Action” means any administrative, regulatory or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law or any Environmental Permit including, without
limitation, (a) any claim by any Governmental Authority for enforcement,
cleanup, removal, response, remedial or other actions or damages pursuant to any
Environmental Law and (b) any claim by any third party seeking damages,
contribution, indemnification, cost recovery, compensation or injunctive relief
resulting from the emission, release or discharge of, or otherwise related to,
hazardous or toxic materials or arising from alleged injury to health, safety or
the environment.
 
5

--------------------------------------------------------------------------------

“Environmental Law” means any federal, state or local (including, without
limitation, the Commonwealth of Puerto Rico) law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award relating to the
environment, health, safety or hazardous or toxic materials, including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act, the Resource Conservation and Recovery Act, the Hazardous Materials
Transportation Act, the Clean Water Act, the Toxic Substances Control Act, the
Clean Air Act, the Safe Drinking Water Act, the Atomic Energy Act, the Federal
Insecticide, Fungicide and Rodenticide Act and the Occupational Safety and
Health Act, each as amended from time to time.


“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.


“ERISA Affiliate” means each trade or business (whether or not incorporated)
which, together with any of the Borrower or any Subsidiary thereof, would be
deemed to be a single employer within the meaning of Section 4001 of ERISA.


“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.


“Eurodollar Funds” means deposits in United States dollars in leading banks in
the London interbank market.


“Eurodollar Rate” means, for any Interest Period for each Advance comprising
part of the same Borrowing, an interest rate per annum equal to the offered
quotation for the rate of interest (expressed out to the fifth decimal place and
truncated thereafter) on deposits of U.S. Dollars for a maturity of comparable
to such Interest Period for such Advance in the London interbank market, as
determined by the British Bankers Association at approximately 11:00 a.m.
(London time) on the second Business Day preceding the first day of such
Interest Period, as published by nationally recognized financial information
services such as Moneyline Telerate, Bloomberg LP and Reuters.  If for any
reason such rate is not available, the term “Eurodollar Rate” shall mean, for
any Interest Period for such Advance, the rate per annum (rounded upwards, if
necessary, to the nearest 1/1,000 of 1%) appearing on Reuters Screen LIBO Page
as the London interbank offered rate for deposits in dollars at approximately
11:00 A.M. (London time) one Business Day prior to the first day of such
Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards,
if necessary, to the nearest 1/1,000 of 1%).  If, as of any date, the Eurodollar
Rate cannot be ascertained on any of the above described methods, the Eurodollar
Rate shall be the JP Morgan Chase’s offered quotation to leading banks in the
London interbank market for deposits of U.S. dollars for a period equal to such
Interest Period at 11:00 A.M. (London time) on the date in question.  The
Eurodollar Rate for each Interest Period for each Advance shall be determined by
the Administrative Agent.
 
6

--------------------------------------------------------------------------------

“Eurodollar Rate Reserve Percentage” of any Lender for an Interest Period means
the reserve percentage applicable during such Interest Period (or if more than
one such percentage shall be so applicable, the daily average of such
percentages for those days in such Interest Period during which any such
percentage shall be so applicable) under regulations issued from time to time by
the Board of Governors of the Federal Reserve System (or any successor) for
determining the maximum reserve requirement (including, without limitation, any
emergency, supplemental or other marginal reserve requirement) for such Lender
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities having a term equal to such Interest Period.


“Event(s) of Default” has the meaning specified in Section 7.1.


“Existing Notes” means Borrower’s 6.60% Senior Unsecured Notes due December
2020.


“Executive Order” means Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001 and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism.


“Facility” means the Term Loan A Facility, the Term Loan B Facility and the Term
Loan C Facility.


“Financial Covenants” means the financial ratios and set forth in Sections
5.1(p) and  5.1(q).


“Fiscal Year” means the twelve-month period commencing on January 1 of each year
and ending on December 31 of the same year.


“Funded Debt” means, with respect to a Person, the indebtedness for borrowed
money of such Person (including principal component of the Capitalized Leases of
such Person).


“Generally Accepted Accounting Principles” or “GAAP” means generally accepted
accounting principles consistently applied and maintained throughout the period
indicated and consistent with the prior financial practice of the Borrower,
except for changes mandated by the Financial Accounting Standards Board or any
similar accounting authority of comparable standing.
 
7

--------------------------------------------------------------------------------

“Governmental Authority” means any municipal, commonwealth, state or federal
governmental authority (domestic or foreign) having jurisdiction over the
Borrower, any Subsidiary thereof or the transactions contemplated in this
Agreement or the other Loan Documents.


“Insurance Policies” has the meaning assigned to that term in Section 5.1(b).


“Insurance Premiums” means all premiums payable for the Insurance Policies.


“Interest Period” means, (i) for each Term Loan A Advance comprising part of the
same Borrowing, a period of one (1) month commencing on the first day of each
month and ending on last day of such month; and (ii) for each Term Loan B
Advance comprising part of the same Borrowing and each Term Loan C Advance
comprising part of the same Borrowing, a period of three (3) months commencing
on the first day of the months of January, April, July and October of each
calendar year and ending on day immediately preceding the first day of each
subsequent three month period; provided, however, that:


(a)          the first Interest Period for Term Loan A Advances shall commence
at the Closing Date and end on December 31, 2016;


(b)          the first Interest Period for Term Loan B Advances and Term Loan C
Advances shall commence on the date of disbursement of such Advances and end on
March 31, 2017;


(c)          No Interest Period under any Facility shall extend beyond the
maturity date of such Facility; and


(d)          whenever the last day of any Interest Period would otherwise occur
on a day other than a Business Day, the last day of such Interest Period shall
be extended to occur on the next succeeding Business Day, provided, in the case
of any Interest Period, that if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day.


“Insolvency Proceeding” means any event where a Person (i) shall generally not
have paid its debts as such debts become due and owing, or (ii) shall have
admitted in writing its inability to pay its debts generally, or (iii) shall
have made a general assignment for the benefit of creditors, or (iv) as to which
any proceeding shall have been instituted by or against the transferee seeking
to adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, or other similar official for it or
for any substantial part of its assets.
 
8

--------------------------------------------------------------------------------

“Leases” means any and all leases, subleases, concession agreements and other
agreements relating to the occupancy of the Realty or any part thereof from time
to time including, without limitation, the agreements listed in Schedule 4.1(dd)
hereto.


“Lenders” means the Banks listed on the signature pages hereof and each Eligible
Assignee that shall become a party hereto pursuant to Section 9.7.


“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.


“Loan Documents” means this Agreement, the Notes, the security instruments
referred to in Sections 3.1(d)(ii) and 6.1 and, on and after the date of
delivery thereof, each other security instrument required to be delivered under
the terms of this Agreement or any other Loan Document, in each case as amended
or otherwise modified from time to time.


“Loan Parties” means the Borrower and each other Person (other than the
Administrative Agent or any Lender) which is or becomes or, under the terms of
any Loan Document, is required to become a party to a Loan Document.


“Majority Lenders” means at any time Lenders holding not less than 51% of the
sum of (i) the total unused Commitments, plus (ii) the aggregate principal
amount of the Advances outstanding at such time.


“Market Value” means, on any date with respect to any Realty, the appraised
value of such Realty as reflected in an Appraisal of such Realty issued not more
than six (6) months before such date.


“Material Adverse Change” or “Material Adverse Effect” means any circumstance,
act, condition or event of whatever nature, whether singly or in conjunction
with any other event or events, act or acts, condition or conditions, or
circumstance or circumstances, whether or not related, which has or would
reasonably be expected to have a material adverse change in or a materially
adverse effect upon (i) the assets, business, operations, performance, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower, or of the Borrower and its Subsidiaries, taken as a whole; (ii)
the rights and remedies available to the Administrative Agent and the Lenders
under the Loan Documents; (iii) the ability of any Loan Party to perform its
Obligations under the Loan Documents; (iv) the validity, legality or
enforceability of any Loan Document; (v) the Lien of the Administrative Agent,
for the benefit of the Lenders, in any of the Collateral, or the priority of any
such Lien; or (vi) the ability of any Tenant Subsidiary to perform its
obligations under any Lease to which it is a party.
 
9

--------------------------------------------------------------------------------

“Monacillos Realty” means the land, buildings, structures, fixtures and all
improvements now or hereafter existing thereon on that certain parcel of land of
approximately 8.9071 cuerdas located in the Monacillos Ward of the Municipality
of San Juan, Puerto Rico, recorded in the Registry of Property of Puerto Rico,
Third Section of San Juan at the overleaf of page 225 of volume 899 of
Monacillos, property number 25,903.


“Mortgage” has the meaning assigned to that term in Section 3.1(d)(ii)(I).


“Net Income” means, for any period, net income (or net deficit, as the case may
be), as determined in accordance with Generally Accepted Accounting Principles
consistently applied.


“Net Operating Income” means, for any Test Period, the difference  between: (a)
all rental income of the Borrower during such period with respect to the Realty,
less (b) the sum of total expenses during such period (excluding depreciation
and amortization) as determined in accordance with GAAP consistently applied.


“Net Proceeds” means, with respect to any Disposition, the purchase price or
other consideration paid or payable with respect to such Disposition (including
without limitation, any deferred payments under a note, account receivable or
otherwise); provided that Net Proceeds shall be net of (i) the amount of any
reasonable legal closing expenses and reasonable brokerage expenses paid by the
Borrower in connection with such Disposition and (ii) any federal, Puerto Rico,
and local income or other taxes estimated to be payable by the Borrower as a
result of such Disposition (but only to the extent that such estimated taxes are
due and payable and in fact paid to the relevant federal, Puerto Rico or local
Governmental Authority on or before their required payment date).


“Notes” means the Term Loan A Notes, the Term Loan B Notes and the Term Loan C
Notes.


“Notice of Borrowing” has the meaning assigned to that term in Section 2.2(a).


“Obligations” means, with respect to any Person, any obligation of such Person
of any kind including, without limitation, any liability of such Person on any
claim, whether or not the right of any creditor to payment in respect of such
claim is reduced to judgment, liquidated, unliquidated, fixed, contingent,
matured or unmatured, disputed, undisputed, legal, equitable, secured or
unsecured, and whether or not such claim is discharged, stayed or otherwise
affected by any proceeding referred to in Section 7.1(e).  Without limiting the
generality of the foregoing, the Obligations of the Loan Parties under the Loan
Documents include (a) the obligation to pay principal, interest, charges,
expenses, fees, attorneys’ fees and disbursements, indemnities and other amounts
payable by any Loan Party under any Loan Document and (b) the obligation to
reimburse any amount in respect of any of the foregoing that the Administrative
Agent or any Lender, in its sole discretion, may elect to pay or advance on
behalf of such Loan Party, as may be permitted under the Loan Documents or
applicable law.
 
10

--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control (“OFAC”) of the United States
Treasury Department.


“OFAC List” means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, OFAC and any other similar list maintained by the U.S. Treasury
Department, OFAC, pursuant to any requirement of law, including, without
limitation, trade embargo, economic sanctions, or other prohibitions imposed by
any Executive Order of the United States.  The OFAC List is accessible through
the internet website www.treas.gov/ofac.


“Operating Accounts” means the Designated Operating Account and one or more
additional demand deposit accounts maintained by the Borrower with the
Administrative Agent.


“Patriot Act” means the United and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 200l,
Public Law 10756, signed on October 26, 2001, as amended.


“PBGC” has the meaning assigned to that term in Section 5.1(c)(iv).


“Permitted Liens” mean such of the following as to which no enforcement,
collection, execution, levy or foreclosure proceeding shall have been commenced
or if commenced, such enforcement, collection, execution, levy or foreclosure is
being contested by the Borrower in good faith by appropriate proceedings and
adequate reserves have been made therefor, and such proceedings to contest have
the effect of preventing the foreclosure or sale of the property or assets
subject to such Lien:  (a) Liens for taxes, assessments and governmental charges
or levies to the extent not required to be paid under Section 5.1(i); (b) Liens
imposed by law, such as materialmen’s, mechanics’, carriers’, workmen’s and
repairmen’s Liens and other similar Liens arising in the ordinary course of
business securing obligations that are not overdue for a period of more than 90
days; (c) pledges or deposits to secure obligations under workers' compensation
laws or similar legislation or to secure public or statutory obligations; (d)
easements, rights of way and other encumbrances on title to real property that
do not render title to the property encumbered thereby unmarketable or
materially adversely affect the use of such property for its present purposes;
(e) Liens securing surety, indemnity and performance bonds entered into in the
ordinary course of business as to which adequate reserves are maintained; (f)
Liens securing the obligations of a lessee under a Capitalized Lease permitted
by the terms of this Agreement to the extent that such Liens attach only to the
property so leased; (g) purchase money Liens (“Purchase Money Liens”) upon or in
property acquired by the Borrower in the ordinary course of business to secure
all or any part of the purchase price of such property or to secure all or any
part of Debt (such purchase price or part thereof and such Debt or part thereof
referred to herein collectively as “Purchase Money Debt”) incurred solely for
the purpose of financing the acquisition of any such property to be subject to
such Liens, provided that such Liens attach only to the property so acquired and
provided further that the amount of such Purchase Money Debt does not exceed the
amount permitted by the terms of this Agreement; (h) Liens created pursuant to
this Agreement and the Loan Documents; and (i) Liens appearing on the mortgagee
title policies for the Realty.
 
11

--------------------------------------------------------------------------------

“Person” means and includes any individual, sole proprietorship, partnership,
joint venture, trust, unincorporated organization, association, corporation,
institution, entity,  party or government (whether national, federal, state,
commonwealth, county, city, municipal, or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof),
and including the Loan Parties.


“Plan” has the meaning assigned to that term in Section 4.1(j).


“Proceeds” means amounts, awards or payments payable to the Borrower or the
Administrative Agent in respect of all or any part of any Realty or any other
Collateral in connection with a Casualty or Condemnation thereof (after the
deduction therefrom and payment to the Administrative Agent of any and all
reasonable out-of-pocket expenses incurred by the Administrative Agent and
Lenders in the recovery thereof, including all attorneys’ fees and expenses, the
fees of insurance experts and adjusters and the out-of-pocket costs incurred in
any litigation or arbitration with respect to such Casualty or Condemnation).


“Prohibited Person” means any Person (a) listed in the Annex to, or otherwise
subject to the provisions of, the Executive Order; (b) that is owned or
controlled by, or acting for or on behalf of, any person or entity that is
listed to the Annex to, or is otherwise subject to the provisions of, the
Executive Order; (c) with whom Lender is prohibited from dealing or otherwise
engaging in any transaction by any terrorist or money laundering law, including
the Executive Order; (d) who commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; (e) that is named as a
“specially designated national and blocked person” on the most current OFAC
List; or (f) who is an Affiliate of or affiliated with a Person listed above.


“Purchase Money Debt” has the meaning assigned to that term in the definition of
Permitted Liens.


“Purchase Money Lien” has the meaning assigned to that term in the definition of
Permitted Liens.


“Rating” means, as to any Person, its financial strength rating as determined by
A.M. Best or by any successor insurance company rating service.


“Real Estate Taxes” means any and all real estate and personal property taxes,
charges, fees, levies or other charges or assessments of whatever nature,
imposed on the Realty, the improvements thereon or any part thereof by the
Puerto Rico Treasury Department, Municipal Revenue Collection Center (“CRIM”) or
any other taxing authority (whether domestic or foreign, including any federal,
state, Puerto Rico, United States possession, municipal, local or foreign
government or any subdivision or taxing agency thereof), including interest,
fines, penalties or additions to tax attributable to or imposed on or with
respect to any such taxes, charges, fees, levies or other charges or
assessments.
 
12

--------------------------------------------------------------------------------

“Realty” means the Monacillos Realty and the Rexam Realty.


“Rents” means (i) all rents, issues, profits and any and all other payments due
or to become due to the Borrower pursuant to the Leases, (ii) all rights of the
Borrower to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Leases or the Realty, (iii) claims of the Borrower for
damages arising out of or for breach of or default under the Leases, and (iv) to
the extent not included in the foregoing, any and all income, profits, and
proceeds of the Leases and the Realty.


“Rexam Realty” means the real properties described in Schedule 1.1.


“Recovery Event” means any loss or, damage to property as a result of a Casualty
or Condemnation.


“Reportable Event” means any reportable event as defined in Section 4043(b) of
ERISA or the regulations issued thereunder with respect to a Plan.


“Repurchase Agreement” means an agreement, including related terms, which
provides for the transfer of certificates of deposit, eligible bankers’
acceptances, or securities against the transfer of funds by the transferee of
such certificates of deposit, eligible bankers’ acceptances, or securities with
a simultaneous agreement by such transferee to transfer to the transferor
thereof certificates of deposit, eligible bankers’ acceptances, or securities as
described above, at a date certain against the transfer of funds.


“Solvent” means, as to any Person, that (a) the fair value and present fair
saleable value of such Person’s assets is in excess of the total amount of such
Person’s stated liabilities; (b) the present fair saleable value of such
Person’s assets is in excess of the amount that will be required to pay such
Person’s probable liability on such Person’s Debt as such Debt becomes absolute
and mature; (c) such Person does not have unreasonably small capital to carry on
the business in which such Person is engaged and all businesses in which such
Person is about to engage; and (d) such Person has not incurred Debt beyond such
Person’s ability to pay such Debt as it matures.


“Specified Default” means any Event of Default under Section 7.1(a) or the
failure of Borrower to comply with any Financial Covenant.
 
13

--------------------------------------------------------------------------------

“Subsidiary” means, with respect to the Borrower, Triple-S Propiedad, Inc.,
Clínica Las Américas Guaynabo, Inc., Triple-S Salud, Inc., Triple–S Vida, Inc.,
Interactive Systems, Inc., TSM International, LLC, Triple-S Insurance Agency,
Inc., Socios Mayores en Salud, Inc., Triple-S Advantage Solutions, Inc.,
Triple-S Advantage, Inc., PR Life Services, Corp. and Triple-S Blue, Inc., and,
with respect to any Person (including the Borrower), any other corporation or
entity of which more than fifty percent (50%) of the outstanding capital stock
or other ownership interests having ordinary voting power to elect a majority of
the board of directors or similar governing body of such corporation or entity
is at the time directly or indirectly owned or Controlled by such Person or by
one or more Subsidiaries thereof.


“Tangible Net Worth” of the Borrower means, as of any date, Total Assets of the
Borrower minus Total Liabilities of such Person, less the sum of the following:
(a) any intangible assets of the Borrower as determined by Generally Accepted
Accounting Principles, including, but not limited to, goodwill, trademarks and
patent rights; and (b) receivables not related to the Borrower’s business
operations (including, without limitation, loans and advances to officers or
shareholders of the Borrower or its Subsidiaries, loans and advances to
Subsidiaries or Affiliates of the Borrower or investments in any Person other
than its Subsidiaries).  For avoidance of doubt, any intangible asset owned by a
Subsidiary of the Borrower shall not be deemed an intangible of the Borrower for
purposes of the calculation of item (a) above.


“Tax and Insurance Reserve Account” has the meaning assigned to said term in
Section 6.2(c).


“Tenant Subsidiaries” means all Subsidiaries of the Borrower that are tenant
under the Leases.  As of the Closing Date the Tenant Subsidiaries are Triple-S
Salud, Inc. (formerly Triple-S, Inc.) and Triple-S Propiedad, Inc. (formerly
Seguros Triple-S, Inc.)


“Term Loan A Advance” has the meaning assigned to that term in Section 2.1(a).


“Term Loan A Borrowing” has the meaning assigned to that term in Section 2.1(a).


“Term Loan A Commitment” has the meaning assigned to that term in Section
2.1(a).


“Term Loan A Facility” means, at any time, the aggregate amount of the Lenders’
Term Loan A Commitments at such time.


“Term Loan A Maturity Date” means October 1, 2023.


“Term Loan A Note” has the meaning assigned to that term in Section 2.5(a).


“Term Loan B Advance” has the meaning assigned to that term in Section 2.1(b).


“Term Loan B Borrowing” has the meaning assigned to that term in Section 2.1(b).


“Term Loan B Commitment” has the meaning assigned to that term in Section
2.1(b).
 
14

--------------------------------------------------------------------------------

“Term Loan B Commitment Termination Date” shall mean January 31, 2017.


“Term Loan B Facility” means, at any time, the aggregate amount of the Lenders’
Term Loan B Commitments at such time.


“Term Loan B Maturity Date” means January 1, 2024.


“Term Loan B Note” has the meaning assigned to that term in Section 2.5(b).


“Term Loan C Advance” has the meaning assigned to that term in Section 2.1(c).


“Term Loan C Borrowing” has the meaning assigned to that term in Section 2.1(c).


“Term Loan C Commitment” has the meaning assigned to that term in Section
2.1(c).
 
“Term Loan C Commitment Termination Date” shall mean January 31, 2017.


“Term Loan C Facility” means, at any time, the aggregate amount of the Lenders’
Term Loan C Commitments at such time.


“Term Loan C Maturity Date” means January 1, 2024.


“Term Loan C Note” has the meaning assigned to that term in Section 2.5(c).


“Termination Event” means (i) a Reportable Event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30-day notice to the PBGC under such regulations),
or (ii) the withdrawal of any of the Borrower or any ERISA Affiliate of the
Borrower from a Plan during a Plan year in which it was a “substantial employer”
as defined in Section 4001(a)(2) of ERISA, or (iii) the filing of a notice of
intent to terminate a Plan or the treatment of a Plan amendment as a termination
under Section 4041 of ERISA, or (iv) the institution of proceedings to terminate
a Plan by the PBGC under Section 4042 of ERISA, or (v) any other event or
condition which might constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan.


“Test Period” means, as of the end of any fiscal quarter, the twelve months then
ended and, as of the end of any Fiscal Year, such Fiscal Year.


“Total Assets” means, as to any Person and as of any date, property of all
kinds, real or personal, tangible or intangible, which should be classified as
an asset on the balance sheet of the financial statements of such Person in
accordance with Generally Accepted Accounting Principles.


“Total Liabilities” means, as to any Person and as of any date, all obligations
which in accordance with Generally Accepted Accounting Principles, would be
included in total liabilities as shown on the liabilities side of a balance
sheet of such Person, including, without limitation, all Debt of such Person.
 
15

--------------------------------------------------------------------------------

“UCC” means the Puerto Rico Commercial Transactions Act, Act No. 208 of August
17, 1995, as amended and in effect from time to time, any successor statute and,
to the extent applicable, the Uniform Commercial Code in effect in any other
jurisdiction.


SECTION 1.2.  Computation of Time Periods.  In this Agreement, in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.


SECTION 1.3.  Accounting Terms.  All accounting terms not specifically defined
herein shall be construed in accordance with Generally Accepted Accounting
Principles consistent with those applied in the preparation of the financial
statements referred to in Section 4.1(e).


ARTICLE 2
 
AMOUNTS AND TERMS OF THE ADVANCES


SECTION 2.1.                      The Advances.


(a)           Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a term loan advance (each a “Term Loan A
Advance”) to the Borrower on the Closing Date in an amount for each such Term
Loan A Advance equal to the amount set opposite such Lender’s name as its Term
Loan A Commitment on the signature pages hereof or, if such Lender has entered
into an Assignment and Acceptance, the amount set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.7 (such
Lender’s “Term Loan A Commitment”).  The proceeds of the Term Loan A Advances
shall be used by Borrower to refinance an existing indebtedness of the Borrower
with FirstBank. The Borrowing made under this Section 2.1(a) shall be
hereinafter referred to as the “Term Loan A Borrowing.”  The Borrower may not
reborrow Term Loan A Advances after repayment of the whole or any part thereof.


(b)           Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a term loan advance (each a “Term Loan B
Advance”) to the Borrower on or before the Term Loan B Commitment Termination
Date in an amount for each such Term Loan B Advance equal to the amount set
opposite such Lender’s name as its Term Loan B Commitment on the signature pages
hereof or, if such Lender has entered into an Assignment and Acceptance, the
amount set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.7 (such Lender’s “Term Loan B
Commitment”).  The proceeds of the Term Loan B Advances shall be used by
Borrower to redeem the Existing Notes.  The Borrowing made under this Section
2.1(a) shall be hereinafter referred to as the “Term Loan B Borrowing.”  The
Borrower may not reborrow Term Loan B Advances after repayment of the whole or
any part thereof.
 
16

--------------------------------------------------------------------------------

(c)          Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make a term loan advance (each a “Term Loan C
Advance”) to the Borrower on or before the Term Loan C Commitment Termination
Date in an amount for each such Term Loan C Advance equal to the amount set
opposite such Lender’s name as its Term Loan C Commitment on the signature pages
hereof or, if such Lender has entered into an Assignment and Acceptance, the
amount set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.7 (such Lender’s “Term Loan C
Commitment”).  The proceeds of the Term Loan C Advances shall be used by
Borrower to redeem the Existing Notes.  The Borrowing made under this Section
2.1(a) shall be hereinafter referred to as the “Term Loan C Borrowing.”  The
Borrower may not reborrow Term Loan C Advances after repayment of the whole or
any part thereof.


SECTION 2.2.                      Making the Advances.


(a)           (i)  Each Borrowing shall be made on notice, given not later than
11:00 am (Puerto Rico time) on the Closing Date, by the Borrower to the
Administrative Agent, which shall give to each Lender prompt notice thereof by
electronic notice or personal delivery.  Each such notice of a Borrowing (a
“Notice of Borrowing”) shall be by electronic notice (confirmed immediately in
writing) or by personal delivery, in substantially the form of Exhibit D hereto,
specifying therein (1) the requested date of such Borrowing, (2) the Facility
under which such Borrowing is to be made, (3) the aggregate amount of such
Borrowing, and (4) the use to be given to the Advances referred to in the Notice
of Borrowing.  Each Lender shall, before 2:00 P.M. (Puerto Rico time) on the
date of such Borrowing, make available to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Borrowing.  After the Administrative Agent’s receipt of such funds and
upon fulfillment of the applicable conditions set forth in Article 3, the
Administrative Agent will make such funds available the same day to the Borrower
at the Administrative Agent’s aforesaid address.

 
(ii)  The Administrative Agent shall be entitled to rely on any electronic
notice given by the Borrower pursuant to Subsection (i) above (regardless of
whether or not such electronic notice is subsequently confirmed in writing, but
without prejudice to the Borrower’s obligation to deliver such written
confirmation) which the Administrative Agent in good faith believes to be from
an authorized officer of the Borrower.


(b)           Each Notice of Borrowing shall be irrevocable and binding on the
Borrower.


(c)           The Borrower shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure by the Borrower to
fulfill (for reasons not attributable to the Lenders) on or before the date
specified in such Notice of Borrowing for such Borrowing the applicable
conditions set forth in Article 3, including, without limitation, any loss, cost
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Advance to be made by such
Lender as part of such Borrowing when such Eurodollar Rate Advance, as a result
of such failure, is not made on such date.
 
17

--------------------------------------------------------------------------------

SECTION 2.3.                      Fees.


(a)           The Borrower agrees to pay on the Closing Date a structuring fee
to the Administrative Agent in an amount equal to 0.50% of the Term Loan B
Commitment and the Term Loan C Commitment.  All fees provided for herein shall
be fully earned when due and shall not be subject to rebate upon the early
termination of this Agreement or any Commitment hereunder for any reason.


(b)           If the Borrower fails to pay any principal or interest installment
due hereunder within fifteen calendar days (15) of its scheduled due date, the
Borrower shall pay to the Administrative Agent for the ratable benefit of the
Lenders immediately upon demand a late charge equal to five percent (5%) of the
delinquent amount.


SECTION 2.4.                      Failure by Lenders to Make Advances.


(a)           Unless the Administrative Agent shall have received notice from a
Lender prior to the date of any Borrowing under a Facility under which such
Lender has a Commitment, that such Lender will not make available to the
Administrative Agent such Lender’s ratable portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
Subsection (a) of Section 2.2 and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower on such date a corresponding
amount.  If and to the extent that such Lender shall not have so made such
ratable portion available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid or paid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable at such time under Section 2.6 to
Advances comprising such Borrowing and (ii) in the case of such Lender, the Base
Rate.  If such Lender shall repay to the Administrative Agent such corresponding
amount, such amount so repaid shall constitute such Lender’s Advance as part of
such Borrowing for purposes of this Agreement.


(b)           The failure of any Lender to make the Advance to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Advance on the date of such Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Advance to
be made by such other Lender on the date of any Borrowing.
 
18

--------------------------------------------------------------------------------

SECTION 2.5.                      Repayment.


(a)           Each Term Loan A Advance made to the Borrower shall be evidenced
by a promissory note of the Borrower to the order of the corresponding Lender in
substantially the form of Exhibit A hereto (each a “Term Loan A Note”).  The
aggregate principal amount of the Term Loan A Notes shall be $11,186,874.97,
payable in eighty-one (81) equal consecutive monthly installments of $136,665.67
each, on the first day of each of the month, commencing on January 1, 2017 and a
final installment in the amount of $116,955.70 which shall be due and payable on
the Term Loan A Maturity Date; provided, however, that the last such principal
repayment installment shall be in the amount necessary to repay in full the
unpaid principal amount of the Term Loan A Advances and all amounts outstanding
under the Term Loan A Notes.


(b)           Each Term Loan B Advance made to the Borrower shall be evidenced
by a promissory note of the Borrower to the order of the corresponding Lender in
substantially the form of Exhibit B hereto (each a “Term Loan B Note”).  The
aggregate principal amount of the Term Loan B Notes shall be $20,149,790.70,
payable in eighty-three (83) equal consecutive monthly installments of
$83,957.46 each, on the first day of each of the month, commencing on February
1, 2017 and a final installment in the amount of $13,181,321.52 which shall be
due and payable on the Term Loan B Maturity Date; provided, however, that the
last such principal repayment installment shall be in the amount necessary to
repay in full the unpaid principal amount of the Term Loan B Advances and all
amounts outstanding under the Term Loan B Notes.


(c)           Each Term Loan C Advance made to the Borrower shall be evidenced
by a promissory note of the Borrower to the order of the corresponding Lender in
substantially the form of Exhibit C hereto (each a “Term Loan C Note”).  The
aggregate principal amount of the Term Loan C Notes shall be $4,116,209.30,
payable in eighty-four (84) equal consecutive monthly installments of $49,002.49
each, on the first day of each of the month, commencing on February 1, 2017 and
ending on the Term Loan C Maturity Date; provided, however, that the last such
principal repayment installment shall be in the amount necessary to repay in
full the unpaid principal amount of the Term Loan C Advances and all amounts
outstanding under the Term Loan C Notes.


SECTION 2.6.                      Interest.


(a)           (i) The Borrower shall pay interest on the unpaid principal amount
of each Advance made by each Lender from the date of such Advance until such
principal amount shall be paid in full at a rate per annum equal at all times
during each Interest Period for such Advance to the sum of (I) the Eurodollar
Rate for such Interest Period for such Advance plus (II) the Applicable Margin. 
Interest on each Advance shall be payable monthly in arrears on the first  day
of each month during such periods or, if earlier, on the first day of such
Interest Period or on the date such Advance is paid in full.
 
19

--------------------------------------------------------------------------------

(ii) If any Lender delivers to the Administrative Agent the notice set forth in
Section 2.9(c), the Administrative Agent shall forthwith so notify the Borrower
and the Lenders, whereupon, the Advances of such Lender shall bear interest at a
fluctuating annual rate equal to one percent (1.00%) over and above the Base
Rate, each change in such fluctuating rate to take effect simultaneously with
the corresponding change in the Base Rate, payable monthly on the first day of
each month and on the date such Advances are paid in full.


(b)          Upon the occurrence and during the continuance of an Event of
Default pursuant to Section 7.1, the Borrower shall pay interest (i) on the
unpaid principal amount of each Advance owing to each Lender, payable in arrears
on the dates referred to in Subsection (a) above, from the date of the
occurrence of such Event of Default until the date on which the Event of Default
shall no longer be continuing, at an annual rate equal to the sum of (A) the
applicable annual rate set forth in Subsection (a) above, plus (B) two percent
(2%), and (ii) to the extent permitted by law, on the amount of any interest,
fee or other amount payable hereunder which is not paid when due, from the date
such amount shall be due until such amount shall be paid in full, payable in
arrears on the date such amount shall be paid in full and on demand, an annual
rate equal to the sum of (A) the applicable annual rates set forth in Subsection
(a) above, plus (B)  two  percent (2%).


SECTION 2.7.                      Interest Rate Determination.


(a) The Administrative Agent shall give prompt notice to the Borrower and the
Lenders of the applicable interest rate determined by the Administrative Agent
for purposes of Section 2.6(a) and such determination shall be conclusive and
binding, absent manifest error.


(b) The Borrower acknowledges that one or more of the Lenders, at their
discretion and in order to fund such Advance, may purchase deposits consisting
of Eurodollar Funds in an aggregate amount equal to the Advance being funded and
with a maturity coterminous with the maturity of the corresponding Interest
Period.  The provisions of this Agreement relating to the funding and pricing of
Advances are included only for the purpose of conducting operations hereunder,
and therefore it is agreed that, regardless of the manner selected by any of the
Lenders to fund such Advances, all operations hereunder, including, without
limitation, the determination as to the interest rate applicable to any such
Advance and the amounts payable pursuant to Section 9.4(c) hereof, shall be
conducted as if each Lender had actually funded such Advances with Eurodollar
Funds through the purchase of deposits consisting of Eurodollar Funds in an
aggregate amount equal to the Advance being funded and with a maturity
coterminous with the maturity of the corresponding Interest Period.
 
20

--------------------------------------------------------------------------------

SECTION 2.8.                      Optional and Mandatory Prepayments.


(a)           (i)           If Borrower desires to prepay Advances with cash
generated by the business operations of the Borrower or its Subsidiaries or from
proceeds from the issuance of additional common stock of the Borrower (“Borrower
Funds”), the Borrower may, upon at least five (5) Business Days’ prior written
notice to the Administrative Agent stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay, the outstanding principal amount of the Advances in whole or
ratably in part, together with accrued interest to the date of such prepayment
on the aggregate principal amount prepaid, provided that each such partial
prepayment shall be in an aggregate principal amount of not less than $50,000
and in integral multiples of $25,000 in excess of such amount, and shall be
applied, first, to the principal repayment installments of the Term Loan C Notes
in the inverse order of their normal maturities second, to the principal
repayment installments of the Term Loan B Notes in the inverse order of their
normal maturities and third, to the principal repayment installments of the Term
Loan A Notes in the inverse order of their normal maturities.


(ii)         In the event that the Borrower desires to make a prepayment of
Advances from sources other than from Borrower Funds, the Borrower may, upon at
least five (5) Business Days' prior written notice to the Administrative Agent
stating the proposed date of the prepayment, and if such notice is given the
Borrower shall, prepay all, but not less than all, of the outstanding principal
amount of the Advances, with accrued interest to the date of such prepayment on
the amount prepaid.  Upon any such prepayment, the Borrower shall pay to the
Administrative Agent for the benefit of the Lenders the following fee: (i) three
percent (3%) of the then total outstanding principal amount of the Advances if
the prepayment occurs on or prior to the first anniversary of the Closing Date,
(ii) two percent (2%) of the then total outstanding principal amount of the
Advances if the prepayment occurs after the first anniversary of the Closing
Date but on or before the second anniversary of the Closing Date and (iii) one
percent (1%) of the then total outstanding principal amount of the Advances if
the prepayment occurs after the second anniversary of the Closing Date but on or
before the third anniversary of the Closing Date.  No such prepayment fee shall
be required with respect to any prepayment made after the third anniversary of
the Closing Date.


(iii)        All of the prepayments under this Subsection (a) shall be made
together with the amounts required to be paid to the Lenders pursuant to Section
9.4(c).
 
21

--------------------------------------------------------------------------------

(b)           (i)           In the event that the Net Proceeds of any
Disposition to be made (hereinafter referred to as a “Current Disposition”), and
of all prior Dispositions as to which a prepayment has not yet been made under
this Subsection, shall exceed $50,000 in the aggregate during any Fiscal Year
then, no later than five (5) Business Days prior to the occurrence of the
Current Disposition, the Borrower shall deliver to the Administrative Agent a
statement, in form and substance reasonably acceptable to the Administrative
Agent, showing the calculation of the amount of the Net Proceeds of the Current
Disposition and of all such prior Dispositions and will prepay the Advances, in
an aggregate amount equal to one hundred percent (100%) of the Net Proceeds of
the Current Disposition and such prior Dispositions that in the aggregate exceed
$50,000 for such Fiscal Year.  Payment or acceptance of the amounts provided in
this Subsection (b)(i) shall not constitute a waiver of any Event of Default
resulting from any such Disposition in violation of Section 5.2(e) or otherwise
prejudice any rights or remedies of the Lenders.  Such mandatory prepayments
shall be made together with accrued interest to the date of such prepayment on
the principal amount prepaid and shall be applied first, to the principal
repayment installments of the Term Loan C Notes in the inverse order of their
normal maturities second, to the principal repayment installments of the Term
Loan B Notes in the inverse order of their normal maturities and third, to the
principal repayment installments of the Term Loan A Notes in the inverse order
of their normal maturities.


(ii)         Notwithstanding Section 2.8(b)(i) above, upon the occurrence of a
sale, transfer, conveyance, assignment or any other Disposition of the
Monacillos Realty or any portion thereof by the Borrower, including as a result
of any merger, liquidation or reorganization, the Borrower shall concurrently
prepay the outstanding Advances in full.  Such mandatory prepayment shall be
made together with accrued interest to the date of such prepayment on the
principal amount prepaid.  Upon any such prepayment, the Borrower shall pay to
the Administrative Agent, for the account of the Lenders, a prepayment fee in an
amount equal to applicable percentage set forth in Section 2.8(a)(ii) of the
outstanding principal amount of the Advances that are prepaid.


(iii)        Notwithstanding Section 2.8(b)(i) above, upon the occurrence of a
sale, transfer, conveyance, assignment or any other Disposition of any of the
Rexam Realty by the Borrower, the Borrower shall concurrently prepay the
Advances, in an aggregate amount equal to the higher of (i) one hundred percent
(100%) of the sale price of such Disposition and (ii) the principal amount of
the Mortgage(s) encumbering the Rexam Realty sold.  Payment or acceptance of the
amounts provided in this Subsection (b)(iii) shall not constitute a waiver of
any Event of Default resulting from any such Disposition in violation of Section
5.2(e) or otherwise prejudice any rights or remedies of the Lenders.  Such
mandatory prepayments shall be made together with accrued interest to the date
of such prepayment on the principal amount prepaid and shall be applied first,
to the principal repayment installments of the Term Loan C Notes in the inverse
order of their normal maturities second, to the principal repayment installments
of the Term Loan B Notes in the inverse order of their normal maturities and
third, to the principal repayment installments of the Term Loan A Notes in the
inverse order of their normal maturities.
 
22

--------------------------------------------------------------------------------

(iv)        Upon the divestiture, sale or any other transfer or disposition by
the Borrower of all or any portion of the equity interests of any Tenant
Subsidiary, including as a result of any merger, liquidation or reorganization,
the Borrower shall concurrently prepay the outstanding Advances in an amount
equal to the product of (i) the outstanding principal amount of all Advances,
times (ii) the quotient of (A) the annual rent payable under Leases by such
Tenant Subsidiaries, divided by (B) the aggregate annual rent payable under
Leases by all Tenant Subsidiaries; provided that no such prepayment shall be
required if: (x) if no Default then exists or would result therefrom, (y) the
Lease of such Tenant Subsidiary is immediately replaced by a new Lease with
another Subsidiary covering the same premises upon terms and conditions not less
favorable to the Borrower than those contained in the existing Lease, (z) the
Rating of such other Subsidiary is equal to or higher than the Rating of the
Tenant Subsidiary.  Upon any such prepayment, the Borrower shall pay to the
Administrative Agent, for the account of the Lenders, a prepayment fee in an
amount equal to applicable percentage set forth in Section 2.8(a)(ii) of the
outstanding principal amount of the Advances that are prepaid.  Such mandatory
prepayments shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid and shall be applied first, to the
principal repayment installments of the Term Loan C Notes in the inverse order
of their normal maturities second, to the principal repayment installments of
the Term Loan B Notes in the inverse order of their normal maturities and third,
to the principal repayment installments of the Term Loan A Notes in the inverse
order of their normal maturities.


(v)        Upon the occurrence of any Casualty or any Condemnation, the Proceeds
thereof shall be applied, except as otherwise provided in Section 6.3, first, to
the principal repayment installments of the Term Loan C Notes in the inverse
order of their normal maturities second, to the principal repayment installments
of the Term Loan B Notes in the inverse order of their normal maturities and
third, to the principal repayment installments of the Term Loan A Notes in the
inverse order of their normal maturities.  Such mandatory prepayments shall be
made together with accrued interest to the date of such prepayment on the
principal amount prepaid.


(vi)        All of the prepayments under this Subsection (b) shall be made
together with the amounts required to be paid to the Lenders pursuant to Section
9.4(c).


SECTION 2.9.                      Increased Costs; Illegality.


          (a)             (i)           If any Lender reasonably determines that
compliance with any law or regulation or any written guideline or request from
any central bank or other Governmental Authority (whether or not having the
force of law) affects or would affect the amount of capital required or expected
to be maintained by such Lender or any corporation controlling such Lender and
that the amount of such capital is increased by or based upon the existence of
such Lender's Commitment to lend hereunder and other commitments of this type,
then, upon demand by such Lender (with a copy of such demand to the
Administrative Agent), the Borrower shall immediately pay to the Administrative
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender in the light of
such circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s Commitment
to lend hereunder.  A certificate as to such amounts submitted to the Borrower
and the Administrative Agent by such Lender shall be conclusive and binding for
all purposes, absent manifest error.
 
23

--------------------------------------------------------------------------------

(ii)          The Borrower shall pay to each Lender, so long as such Lender
shall be required under regulations of the Board of Governors of the Federal
Reserve System to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency Liabilities, additional interest on the
unpaid principal amount of each Eurodollar Rate Advance of such Lender, from the
date of such Advance until such principal amount is paid in full, at an interest
rate per annum equal at all times to the remainder obtained by subtracting (i)
the Eurodollar Rate for such Interest Period for such Advance from (ii) the rate
obtained by dividing such Eurodollar Rate by a percentage equal to 100% minus
the Eurodollar Rate Reserve percentage of such Lender for such Interest Period,
payable on each date on which interest is payable on such Advance.  Such
additional interest shall be determined by such Lender and notified to the
Borrower through the Administrative Agent.


(b)           If, due to either (i) the introduction of or any change (including
any change by way of imposition or increase of reserve requirements) in, or in
the interpretation of, any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances, then the Borrower shall from time to time, within five
(5) days after written demand by such Lender (with a copy of such demand to the
Administrative Agent), pay to the Administrative Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost.  A certificate as to the amount of such increased cost,
submitted to the Borrower and the Administrative Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.


(c)           Notwithstanding any other provision of this Agreement, if any
Lender shall notify the Administrative Agent that the introduction of or any
change in, or in the interpretation of, any law or regulation makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for any Lender to perform its obligations hereunder to make or to fund or
maintain Advances with Eurodollar Funds, or that Eurodollar Funds are not
available to make, fund or maintain its Advance or that Eurodollar Funds are not
available to make, fund or maintain its Advance or that the Eurodollar Rate for
any Interest Period for such Advance will not adequately reflect the cost to
such Lender of making, funding or maintaining its Advance for such Interest
Period, as the case may be, all outstanding Advances of such Lender shall bear
interest as set forth in Section 2.6(a)(ii).


(d)           If, within one hundred (180) days after notice under Section
2.9(b) by the Administrative Agent that increased costs are due or notice under
Section 2.9(c) by the Administrative Agent that a Lender may not fund Advances
with Eurodollar Funds, the Borrower prepays in full all Advances in accordance
with Section 2.8(a)(ii), the Borrower shall not be required to pay the
prepayment fee set forth therein.
 
24

--------------------------------------------------------------------------------

SECTION 2.10.                    Payments and Computations.


(a)           The Borrower shall make each payment hereunder and under the Notes
not later than 11:00 A.M. (Puerto Rico time) on the day when due in United
States dollars to the Administrative Agent at the Administrative Agent’s
Account.  The Administrative Agent will promptly thereafter cause like funds to
be distributed (i) if such payment by the Borrower is in respect of principal,
interest, fees or any other Obligations then payable hereunder, under the Notes
and under the other Loan Documents to more than one Lender, to such Lenders for
the account of their respective Applicable Lending Offices ratably in accordance
with the amounts of such respective Obligations then payable to such Lenders and
(ii) if such payment by the Borrower is in respect of any Obligation then
payable hereunder to one Lender, to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement.  Upon its acceptance of any Assignment and Acceptance
and recording of the information contained therein in the Register maintained by
the Administrative Agent pursuant to Section 9.7, from and after the effective
date of such Assignment and Acceptance, the Administrative Agent shall make all
payments hereunder and under the Notes in respect of the interest assigned
thereby to the assignee Lender thereunder, and the parties to such Assignment
and Acceptance shall make all appropriate adjustments in such payments for
periods prior to such effective date directly between themselves.


(b)           The Administrative Agent is hereby authorized to debit the
Designated Operating Account with all installments of principal and interest on
Advances when due hereunder.   In addition, the Borrower hereby authorizes each
Lender, if and to the extent any payment of principal or interest owed to such
Lender by the Borrower is not made when due hereunder or under any Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
other accounts with such Lender any amount so due.


(c)           All computations of interest and of fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees are payable.  Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.


(d)           Whenever any payment hereunder or under the Notes shall be stated
to be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, if such extension would cause payment of interest on or
principal of Eurodollar Rate Advances to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
 
25

--------------------------------------------------------------------------------

(e)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may (but shall not be obligated to) assume that the
Borrower has made such payment in full to the Administrative Agent on such date
and the Administrative Agent may, in reliance upon such assumption, cause to be
distributed to each Lender on such due date an amount equal to the amount then
due such Lender.  If and to the extent the Borrower shall not have so made such
payment in full to the Administrative Agent, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Base Rate.


SECTION 2.11.                    Sharing of Payments, etc.  If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of the Advances made by it (other
than pursuant to Section 2.8)  in excess of its ratable share of payments on
account of the Advances obtained by all the Lenders, such Lender shall forthwith
purchase from the other Lenders such participations in the Advances made by them
as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and such Lender shall repay to the
purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered. 
The Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.  Nothing in this Section 2.11
shall otherwise increase the liabilities and obligations of the Borrower under
this Agreement and the other Loan Documents.
 
26

--------------------------------------------------------------------------------

SECTION 2.12.                    Taxes


(a)           Any and all payments by the Borrower hereunder, under the Notes
and under the other Loan Documents shall be made free and clear of and without
deduction for any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities with respect thereto, excluding, in
the case of each Lender and the Administrative Agent, taxes imposed on its
income, and franchise taxes imposed on it, by the jurisdiction under the laws of
which such Lender or the Administrative Agent (as the case may be) is organized
or any political subdivision thereof and, in the case of each Lender, taxes
imposed on its income, and franchise taxes imposed on it, by the jurisdiction of
such Lender’s Applicable Lending Office or any political subdivision thereof
(all such non-excluded taxes, levies, imposts, deductions, charges, withholdings
and liabilities being hereinafter referred to as “Taxes”).  If any of the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder, under any Note or under any other Loan Document to any
Lender or the Administrative Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.12) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.


(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies which arise from any payment made hereunder, under the Notes or
under the other Loan Documents, or from the execution, delivery or registration
of, or otherwise with respect to, this Agreement, the Notes or any other Loan
Document (hereinafter referred to as “Other Taxes”).


(c)          The Borrower will indemnify each Lender and the Administrative
Agent for the full amount of Taxes or Other Taxes (including, without
limitation, any Taxes or Other Taxes imposed by any jurisdiction on amounts
payable under this Section 2.12) paid by such Lender or the Administrative Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto.  This indemnification shall
be made within 30 days from the date such Lender or the Administrative Agent (as
the case may be) makes written demand therefor.


(d)          Within 30 days after the date of any payment of Taxes, the Borrower
will furnish to the Administrative Agent, at its address referred to in Section
9.2, the original or a certified copy of a receipt evidencing payment thereof. 
If requested by the Administrative Agent or any Lender, the Borrower will
furnish to the Administrative Agent, at such address, a certificate from each
appropriate taxing authority, or an opinion of counsel acceptable to the
Administrative Agent, in either case stating that such payment is exempt from or
not subject to Taxes.


(e)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 2.12 shall survive the payment in full of principal and interest
hereunder and under the Notes and of any other amounts payable under the other
Loan Documents.
 
27

--------------------------------------------------------------------------------

ARTICLE 3
CONDITIONS OF LENDING


SECTION 3.1.                      Conditions Precedent to Initial Borrowing. The
obligation of each Lender to make an Advance on the occasion of the initial
Borrowing is subject to the following conditions precedent:


(a)           The Administrative Agent shall have received the audited financial
statements for the Fiscal Year ending December 31, 2015 of the Borrower, there
shall have occurred no material deviations from the interim financial statements
previously submitted to the Administrative Agent, and there shall have occurred
no Material Adverse Change with respect to the Borrower since September 30,
2016.


(b)          There shall exist no action, suit, investigation, litigation or
proceeding, other than those listed on Schedule 3.1(b) hereto, affecting the
Borrower pending or threatened before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement, any Note, any other Loan Document, or the consummation of the
transactions contemplated hereby or thereby.


(c)           The Borrower shall have paid all accrued fees and expenses of the
Administrative Agent and the Lenders (including accrued fees and expenses of
counsel to the Administrative Agent).


(d)           The Administrative Agent shall have received on or before the day
of the initial Borrowing in form and substance satisfactory to the Lenders
(unless otherwise specified) and (except for the Notes) in sufficient copies for
each Lender:


(i)           The Notes of the Borrower to the order of the Lenders.


(ii)          The security instruments identified below, under the terms and
conditions set forth therein, duly executed by the parties identified below or
in such instruments.  Such security instruments shall be enforceable against the
parties thereto and all security interests granted thereunder shall be
perfected:


(I)    pledges of mortgage notes in the principal amount of not less than
$41,000,000 secured by first mortgages (collectively, the “Mortgage”) on the
Realty and, in the case of Mortgages constituted prior to the Closing Date, the
corresponding deeds of tolling of statue of limitations.


(II)   a security agreement and the corresponding financing statements executed
by the Borrower creating a first priority Lien over the Cash Collateral Account,
the Debt Service Reserve Account and all funds deposited therein from time to
time, all personal property and fixtures related to the Realty, and all proceeds
of all of the foregoing.
 
28

--------------------------------------------------------------------------------

(III)  an assignment of leases and rents pursuant to which the Borrower creates
a first priority Lien in and to all Leases and Rents and the corresponding
acknowledgements and estoppels by tenants.


(IV)  all such other documents (including, without limitation, financing
statements and control agreements) required to create, in favor of the
Administrative Agent, for the ratable benefit of the Lenders, a valid, perfected
and first priority Lien in the Collateral; and


(V)   evidence that all other actions necessary or, in the reasonable opinion of
the Administrative Agent, desirable to perfect and protect the Liens,
assignments and other security created by the foregoing security instruments
have been taken.


(e)           Certified copies of the resolutions of the Board of Directors and,
if required, the consents of the stockholders or members of each Loan Party,
approving each Loan Document to which it is a party, and of all documents
evidencing other necessary corporate action and Governmental Approvals and third
party consents, if any, with respect to each such Loan Document.


(f)            A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is a party and the other
documents to be delivered by it hereunder.


(g)           A favorable opinion of Pietrantoni Méndez & Alvarez LLC, counsel
for the Loan Parties, in substantially the form previously agreed to by the
Administrative Agent and the Borrower, and as to such other matters as any
Lender through the Administrative Agent may reasonably request.


(h)           Evidence acceptable to the Administrative Agent to the effect that
each Loan Party is in good standing in the Commonwealth of Puerto Rico, and a
copy certified by the Secretary of each Loan Party of the Constituent Documents
of each Loan Party.


(i)            Copies of the Insurance Policies and all insurance endorsements
and certificates required by Section 5.1(b) hereof and by the other Loan
Documents and evidence that all premiums with respect thereto have been paid in
full.


(j)            A certificate of the Borrower, signed on behalf of the Borrower
by the Chief Financial Officer of Borrower dated the Closing Date, certifying as
to the truth of the representations and warranties contained in the Loan
Documents as though made on and as of the Closing Date and that no Default has
occurred or will result from the disbursement of the Advances.
 
29

--------------------------------------------------------------------------------

(k)           Mortgagee title insurance policies with such endorsements and
exceptions as may be approved by the Administrative Agent, covering an amount
equal to the aggregate amount of the Mortgage and its extensions, if any.


(l)           Appraisals of the Realty addressed to the Administrative Agent
performed by an independent appraiser who is satisfactory to the Administrative
Agent, in form and substance acceptable to the Administrative Agent showing that
the ratio of (i) the sum of the Term Loan A Commitments and Term Loan B
Commitments, to (ii) the Market Value of the Realty is equal to or less than
80%.


(m)          Environmental questionnaires regarding the Realty addressed to the
Administrative Agent confirming that the Realty is not subject to any adverse
environmental condition and, if necessary, Phase I environmental assessments of
the Realty addressed to the Administrative Agent by an environmental consultant
acceptable to the Administrative Agent confirming that the Realty is not subject
to any adverse environmental condition.


(n)           A preliminary asbestos survey report prepared by a qualified
expert acceptable to the Administrative Agent regarding the presence of asbestos
in the buildings on the Monacillos Property known as annex 1 and annex 2.   If
such survey should reveal materials that might contain asbestos or damage or
disturbance to known asbestos containing materials, the  survey report shall
also include adequate sampling.


(o)           Standard Flood Hazard Determinations with respect to the Realty
and, if any portion of the Realty is located in an area identified by the
Federal Emergency Management Agency as an area having special flood hazards and
in which flood insurance has been made available under the National Flood
Insurance Act of 1968, as amended (or successor act thereto), a flood insurance
policy issued by a financially sound and reputable insurer, in an amount
sufficient to comply with all applicable rules and regulations promulgated
pursuant to such Act.


(p)           The satisfactory completion by the Lenders of their due diligence
in connection with the Loan Parties and their business and the delivery to the
Lenders of such financial, business and other information regarding any and all
of the Loan Parties as the Lenders shall have requested, including without
limitation, information to comply with Lender’s customer and Patriot Act due
diligence, information as to existing Liens on Borrower’s properties (including
UCC searches and title reports), contingent liabilities, pending and threatened
litigation (including litigation searches), tax matters, environmental matters,
obligations under ERISA and welfare plans, collective bargaining agreements and
other arrangements with employees, financial statements, business plans as to
the Borrower and its Subsidiaries and forecasts prepared by management of the
Borrower in form and substance satisfactory to the Majority Lenders, of balance
sheets, income statements, operating expenses budgets, capital improvements and
maintenance budget, and cash flow statements.
 
30

--------------------------------------------------------------------------------

(q)           All governmental and third party consents and approvals necessary
in connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Majority Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Majority Lenders that restrains,
prevents or imposes materially adverse conditions upon the transactions
contemplated hereby.


(r)            Evidence of payment of all taxes due by the Borrower, including
certifications from the Municipal Revenue Collection Center (“CRIM”) regarding
Real Estate Taxes with respect to the Realty.


(s)           Rent roll of the Realty containing such information as required by
the Lender (including, without limitation, lease area, base rent, additional
rent, lease term and vacancy), with copies of all Leases as in effect on the
date hereof.


(t)            A certificate of the Treasurer or Chief Financial Officer of the
Borrower evidencing compliance, after giving effect to the initial Borrowings on
the Closing Date, with the Financial Covenants.


(u)           An “as built” survey of the Monacillos Realty from a certified
Puerto Rico licensed surveyor.          


(v)           The Borrower shall have established with the Administrative Agent
the Debt Service Reserve Account and shall have deposited in such account the
amount of $404,997.01.


(w)          The Borrower shall have established with the Administrative Agent
the Designated Operating Account, the Cash Collateral Account, the Tax and
Insurance Reserve Account and at least one Operating Account.


SECTION 3.2.                     Conditions Precedent to Term Loan B Borrowing
and Term Loan C Borrowing.  The obligation of each Lender to make a Term Loan B
Advance on the occasion of the Term Loan B Borrowing and to make a Term Loan C
Advance on the occasion of the Term Loan C Borrowing a shall be subject to the
further conditions precedent that on date of such Borrowing


(a)           The Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent and the Lender that all conditions
necessary for the redemption of all of the Existing Notes have been satisfied.


(b)           The Borrower shall have deposited in the Debt Service Reserve
Account the additional amount of 398,879.85.
 
31

--------------------------------------------------------------------------------

SECTION 3.3.                     Conditions Precedent to Each Borrowing.  The
obligation of each Lender to make an Advance on the occasion of each Borrowing
(including the initial Borrowing) shall be subject to the further conditions
precedent that on date of such Borrowing:


(a)           The following statements shall be true and each of the giving of
the applicable Notice of Borrowing and the acceptance by the Borrower giving
such notice of the proceeds of such Borrowing shall constitute a representation
and warranty by each Loan Party (as to each Loan Document to which it is a
party) that on the date of such Borrowing such statements are true:


(i)           The representations and warranties contained in each Loan Document
are true and correct in all material respects on and as of the date of such
Borrowing before and after giving effect to such Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;


(ii)          No event has occurred and is continuing, or would result from such
Borrowing, or from the application of the proceeds therefrom, which constitutes
a Default; and


(iii)         There shall have occurred no Material Adverse Change.


(b)           The Administrative Agent shall have received such other approvals,
opinions or documents as any Lender through the Administrative Agent may
reasonably request.


SECTION 3.4.                      Determinations Under Article 3.  For purposes
of determining compliance with the conditions specified in Article 3 on the
occasion of any Borrowing, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the relevant Borrowing specifying its
objection thereto and such Lender shall not have made available to the
Administrative Agent such Lender’s ratable portion of such Borrowing.


ARTICLE 4
REPRESENTATIONS AND WARRANTIES


SECTION 4.1.                      Representations and Warranties of the
Borrower.  In order to induce the Lenders to make the Advances hereunder, the
Borrower makes the following representations and warranties to the Lenders, each
and all of which shall survive the execution and delivery of this Agreement:
 
32

--------------------------------------------------------------------------------

(a)           The  Borrower is a corporation duly organized, validly existing
and in good standing under the laws of the Commonwealth of Puerto Rico, and the
Borrower has all requisite power and possesses all franchises and rights
necessary for it to own its properties and to carry on its business as now
conducted and as proposed to be conducted or carried on.


(b)           The execution, delivery and performance by the Borrower of the
Loan Documents to which the Borrower is or will be a party, have been duly
authorized by all necessary corporate action of the Borrower and do not and will
not (A) contravene the Constituent Documents of the Borrower, (B) violate in any
material respect any provision of any applicable law, rule, regulation, order,
writ, judgment, injunction, decree, determination or award, (C) constitute or
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other agreement, lease or instrument to which the
Borrower is a party or by which it or its properties may be bound or affected,
or (D) result in, or require, the creation or imposition of any mortgage, deed
of trust, pledge, lien, security interest or other charge or encumbrance of any
nature (other than as required hereunder) upon or with respect to any of the
properties now owned or hereafter acquired by the Borrower.  The Borrower is not
in default under any such law, rule, regulation, order, writ, judgment,
injunction, decree, determination or award, or in breach of any such indenture,
agreement, lease or instrument to which it is a party, the violation or breach
of which could have a Material Adverse Effect.


(c)           No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body is required for
(i) the due execution, delivery and performance by the Borrower of each of the
Loan Documents to which it is or will be a party, or for the consummation of the
transactions contemplated hereby or thereby, (ii) the grant by the Borrower of
the Liens granted by it pursuant to any Loan Document, (iii) the perfection or
maintenance of any Liens created by any Loan Document (including the first
priority nature thereof), except for the filing of financing statements or (iv)
the exercise by the Administrative Agent or any Lender of its rights and
remedies under the Loan Documents.  The Borrower has all licenses, permits,
rights, variances and other governmental approvals that are necessary to perform
its various obligations under the Loan Documents, to own and operate its
properties and assets and to conduct its business as currently conducted, except
for such licenses, permits, rights, variances and other governmental approvals
the absence of which would not have a Material Adverse Effect.


(d)           This Agreement is, and each other Loan Document to which the
Borrower is or will be a party when delivered hereunder will be, legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with their respective terms, except to the extent enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditor’s rights generally and by
equitable principles (regardless of whether enforcement is sought in equity or
at law).
 
33

--------------------------------------------------------------------------------

(e)           The individual and consolidated audited balance sheets and
statements of income of the Borrower and its Subsidiaries the period ended on
December 31, 2015 and related statements of income and retained earnings for the
Fiscal Year then ended, complete copies of which have been furnished to the
Administrative Agent, fairly present the financial condition of each such Person
as of such date, all in accordance with Generally Accepted Accounting Principles
consistently applied, and since that date there has been no Material Adverse
Change in such financial condition or operations.
 
(f)            The unaudited interim balance sheet and statement of income of
the Borrower and related statement of income and retained earnings for the
period ended on June 30, 2016 forming part of Borrower’s Form 10-Q Report filed
on August 5, 2016, fairly present the financial condition of each such Person as
of such date, all in accordance with Generally Accepted Accounting Principles
consistently applied, subject to normal year-end audit adjustments and since the
date of such statements there has been no Material Adverse Change.


(g)           There is no pending or threatened action or proceeding, other than
those described in Borrower’s Forms 10-K and 10Q Reports, affecting the Borrower
before any court, governmental agency or arbitrator which, (i) if adversely
determined, is reasonably likely to result in a Material Adverse Effect, or (ii)
purports to affect the legality, validity or enforceability of any material
provision of this Agreement, any Note or any other Loan Document, or the
consummation of the transactions contemplated hereby or thereby.


(h)           No proceeds of any Advance will be used to acquire any security of
a class that is registered pursuant to Section 12 of the Securities Exchange Act
of 1934.


(i)            The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.


(j)            Neither the Borrower nor any Subsidiary thereof has or has had at
any time an employee benefit plan or other plan maintained for the employees of
the Borrower or Subsidiary thereof and covered by Title IV of ERISA (hereinafter
referred to as a “Plan”), other than those listed in Schedule 4.1(j).


(k)           Except as set forth in Schedule 4.1(k), as of the Closing Date the
Borrower has no direct or indirect Subsidiaries and the Borrower is not engaged
in any joint venture or partnership with any Person.


(l)            The Borrower and each of its Subsidiaries is, and after giving
effect to the consummation of the transactions contemplated by this Agreement
and the other Loan Documents will be, Solvent.
 
34

--------------------------------------------------------------------------------

(m)          The Borrower and each Subsidiary thereof has filed all federal,
state, commonwealth and local tax returns required to be filed by it and has
paid all taxes shown thereon to be due, including interest and penalties, or has
provided adequate reserves therefor; no unpaid or uncontested assessments have
been made against the Borrower or Subsidiary thereof by any taxing authority,
nor has any penalty or deficiency been assessed by any such authority, and all
contested assessments have been disclosed to the Administrative Agent and
adequate reserves have been made therefor.  Such tax returns properly reflect
the income and taxes of the Borrower and Subsidiary thereof for the periods
covered thereby, subject only to reasonable adjustments required by the
corresponding taxing authorities upon audit and having no Material Adverse
Effect.


(n)           No Reportable Event has occurred with respect to any Plan of the
Borrower, and the Borrower does not have any current or past service liability
under any Plan.


(o)           No Termination Event has occurred or is reasonably expected to
occur with respect to any Plan of the Borrower or any Subsidiary thereof.


(p)           Neither the Borrower nor any Subsidiary thereof has not incurred
any actual withdrawal liability under ERISA with respect to any Plan.


(q)           Neither the business nor the properties of the Borrower or any
Subsidiary thereof are affected by any labor dispute which could reasonably be
expected to have a Material Adverse Effect.


(r)            No written information, exhibit or report furnished by the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement, (i) contained any material misstatement of fact,
or (ii) together with the information set forth in the filings made by the
Borrower with the Securities and Exchange Commission that are publicly available
online, omitted to state a material fact or any fact necessary to make the
statements contained therein not misleading.


(s)           The chief executive office, the principal place of business and
all other places of business of the Borrower, and the place where the Borrower
maintains all records relating to the Collateral at such other locations, are as
specified on Schedule 4.1(s).  Except as set forth on Schedule 4.1(s) to this
Agreement, the Borrower has no other place of business or maintains Collateral,
or records relating thereto, at any other location.


(t)            During the ten (10) years preceding the date of this Agreement,
the Borrower has not been known as or used any corporate name or any trade of
fictitious name, except as disclosed on Schedule 4.1(t) hereto.


(u)           The use of the proceeds of each Advance made, or to be made, by
the Lenders hereunder is, and will continue to be, a legal and proper corporate
use (duly authorized by the Borrower’s board of directors and the members
thereof, if required) of the Borrower and such use is, and will continue to be,
consistent with all applicable laws and regulations.
 
35

--------------------------------------------------------------------------------

(v)           The operations and properties of the Borrower and each Subsidiary
thereof comply in all material respects with all applicable Environmental Laws;
all necessary Environmental Permits have been obtained and are in effect for the
operations and properties of the Borrower and each Subsidiary thereof, and the
Borrower and each Subsidiary thereof is in compliance in all material respects
with all such Environmental Permits; none of the operations or properties of the
Borrower or any Subsidiary thereof are subject to any Environmental Action
alleging the violation of any Environmental Law; no circumstances exist that
could form the basis of an Environmental Action against the Borrower, any
Subsidiary thereof or any of their properties; neither the operations of the
Borrower nor of any Subsidiary thereof are the subject of a federal, state,
commonwealth or local investigation evaluating whether any remedial action is
needed to respond to a release of any hazardous or toxic waste, substance or
constituent, or any other substance into the environment; neither the Borrower
nor any Subsidiary thereof has filed any notice under any Environmental Law
indicating past or present treatment, storage or disposal of a hazardous waste
or reporting a spill or release of a hazardous or toxic waste, substance or
constituent, or any other substance into the environment; and neither the
Borrower nor any Subsidiary thereof has any contingent liability in connection
with any release of any hazardous or toxic waste, substance or constituent, or
any other substance into the environment which contingent liability, if
liquidated, would not be adequately covered (in the reasonable determination of
the Majority Lenders) by insurance or other indemnification rights or which may
have a Material Adverse Effect, or the value of any Collateral.


(w)          The Realty and the current and contemplated uses of the Realty are
in compliance in all material respects with all applicable federal, state and
municipal laws, rules, regulations and ordinances, applicable restrictions,
zoning ordinances, building codes and regulations, building lines and easements,
including, without limitation, the Americans with Disabilities Act of 1990, all
commonwealth and local laws or ordinances related to handicapped access, and any
statute, rule, regulation, ordinance, or order of governmental bodies or
regulatory agencies, or any order or decree of any court adopted or enacted with
respect thereto; no Governmental Authority having jurisdiction over any aspect
of the Realty has made a written claim or determination (or, to the best of the
Borrower’s knowledge, any claim or determination that is not in writing) that
there is any such violation; the Realty is not included in any area identified
by the Secretary of Housing and Urban Development under the National Flood
Insurance Act of 1968, as amended, as an area having special flood hazards; and
all material permits, licenses, endorsements, approvals and the like which are
necessary for the operation of the Realty as currently operated have been issued
and are in full force and effect.
 
36

--------------------------------------------------------------------------------

(x)           Set forth on Schedule 4.1(x) hereto is a complete and accurate
list of all Debt outstanding on the date hereof of the Borrower, showing as of
the date set forth thereon the principal amount outstanding thereunder.


(y)           No Loan Party nor any of their respective Subsidiaries is an
“investment company,” or an “affiliated person” of, or “promoter” or “principal
underwriter” for, an “investment company,” as such terms are defined in the
Investment Company Act of 1940, as amended.  Neither the making of any Advances,
nor the application of the proceeds or repayment thereof by the Borrower, nor
the consummation of the other transactions contemplated hereby, will violate any
provision of such Act or any rule, regulation or order of the Securities and
Exchange Commission thereunder.


(z)           Neither the Borrower or any Subsidiary thereof is in default in
any material respect under any applicable law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award presently in effect or
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which the Borrower or its Subsidiary is a party or by which it or
its properties may be bound or affected.


(aa)         The Borrower has good, marketable and insurable fee simple (pleno
dominio) title to the Realty, free and clear of all Liens, other than Permitted
Liens and Liens created or permitted by the Loan Documents.


(bb)        Set forth on Schedule 4.1(bb) hereto is a complete and accurate list
as of the date hereof of all Leases.  The Borrower and each tenant under the
Leases have the power and authority to enter into the corresponding Lease; the
Leases have been duly authorized by all necessary action of the Borrower and
such tenants; and each Lease is the legal, valid and binding obligation of the
Borrower and the tenant thereunder in accordance with its terms.  As of the date
hereof neither the Borrower nor the corresponding tenant under each Lease is in
default under the Leases.  The Borrower has delivered to the Administrative
Agent a true, correct and complete copy of each Lease.  There are no other
leases, subleases, assignments, modifications, extensions, renewals or other
agreements of any kind whatsoever (written or oral) outstanding with respect to
the Leases or the Realty.


(cc)         The rent roll attached hereto as Schedule 4.01(cc) is true and
complete in all respects as of the Closing Date.


(dd)         Neither the Borrower nor any of its Subsidiaries is a Prohibited
Person, and the Borrower and each of its Subsidiaries are in full compliance
with the Trading with the Enemy Act, as amended, or any of the regulations of
the OFAC (31 CFR, Subtitle B, Chapter V, as amended), or any enabling
legislation or any Executive Order of the President of the United States
relating thereto, or the Patriot Act, or the Executive Order.
 
37

--------------------------------------------------------------------------------

ARTICLE 5
COVENANTS OF BORROWER


SECTION 5.1.                      Affirmative Covenants.  So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Borrower will, unless the Majority Lenders shall otherwise consent in writing:


(a)           Comply, and cause its Subsidiaries to comply, with all applicable
laws, rules, regulations and orders of any Governmental Authority, including,
without limitation, the Commissioner of Insurance of the Commonwealth of Puerto
Rico, if the failure to comply may result in a Material Adverse Effect.


(b)          Keep, and cause all of its Subsidiaries to keep, all of insurable
property, real and personal (including the Realty), owned by the Borrower and
its Subsidiaries insured at all times by policies of all risks insurance
(including, without limitation, fire, extended coverage, vandalism, and
windstorm, earthquake and flood), including boiler and machinery and business
interruption insurance, an umbrella policy and any other policies that the
Lenders may reasonably identify, in amounts not less than those which would be
carried by an ordinarily prudent businessman engaged in a business similar to
that of the Borrower (and, in the case of the Realty, in an amounts of not less
than the higher of its Market Value, its replacement cost and in any event not
less than in an aggregate amount equal to aggregate outstanding principal amount
of the Term Loan A Notes, the Term Loan B Notes and the Term Loan C Notes). If
any portion of the Realty is located in an area identified by the Federal
Emergency Management Agency as an area having special flood hazards and in which
flood insurance has been made available under the National Flood Insurance Act
of 1968 (or any amendment or successor act thereto), maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount sufficient to comply with all applicable rules and regulations
promulgated pursuant to such Act; (all insurance policies required to be carried
by the Borrower hereunder are referred to as the “Insurance Policies”).  All
Insurance Policies insuring the Realty shall contain an endorsement naming the
Administrative Agent, for the ratable benefit of the Lenders, as mortgagee and
loss payee thereunder.   All Insurance Policies shall be issued by insurers of
recognized responsibility satisfactory to the Administrative Agent and, with
respect to Insurance Policies insuring the Realty, shall include a notice of
cancellation, non-renewal or modification endorsement, providing for not less
than 30 days prior certified mail notice to the Administrative Agent of any
cancellation, non-renewal or substantial modification thereof.


(c)           Furnish to the Administrative Agent:
 
38

--------------------------------------------------------------------------------

(i)           as soon as available and in any event within forty-five (45) days
after the end of each fiscal quarter of each Fiscal Year of the Borrower,
financial statements of the Borrower and consolidated unaudited financial
statements of the Borrower and its Subsidiaries, including balance sheets,
income statements and cash flow statements prepared according to Generally
Accepted Accounting Principles (except for normal year end audit adjustments and
any footnotes thereto) and a certificate in the form of Exhibit E (a “Compliance
Certificate”) of the Chief Financial Officer of the Borrower showing the basis
and the calculation of all Financial Covenants;


(ii)         as soon as available and in any event within one hundred twenty 
(120) days after the end of each Fiscal Year of the Borrower, audited financial
statements of the Borrower, and of the Borrower and its Subsidiaries on a
consolidated basis, including balance sheets, income statements and cash flow
statements prepared according to Generally Accepted Accounting Principles, as of
the end of such year, certified, without exception or qualification, by
independent certified public accountants acceptable to the Majority Lenders,
together with  calculations of all Financial Covenants (showing the basis for
such calculations);


(iii)         as soon as available and in any event within sixty (60) calendar
days after the end of each Fiscal Year, a rent roll of the Realty containing
such information as required by the Administrative Agent (including, without
limitation, lease area, base rent, additional rent, lease term and vacancy);


(iv)        promptly but in any event within five (5) Business Days after the
Borrower knows or has reason to know of the existence of a Default, a statement
of the President or Chief Financial Officer of the Borrower setting forth
details of such Default and the action which the Borrower has taken or will take
with respect thereto;


(v)         promptly but in any event within five (5) Business Days after
receipt thereof by the Borrower or any or any of its Subsidiaries from the
Pension Benefit Guaranty Corporation (the “PBGC”), copies of each notice
received by the Borrower or any Subsidiary thereof of the PBGC’s intention to
terminate any Plan or to have a trustee appointed to administer any such Plan;


(vi)        promptly but in any event within five (5) Business Days after the
Borrower knows or has reason to know that any Reportable Event or Termination
Event with respect to any Plan has occurred, a statement of the Chief Financial
Officer of the Borrower describing such Reportable Event or Termination Event,
as the case may be, and the action, if any, which the Borrower has taken or will
take with respect thereto;
 
(vii)       promptly but in any event within five (5) Business Days after
receipt thereof by the Borrower or any Subsidiary thereof from a Plan sponsor, a
copy of each notice received by the Borrower or any Subsidiary thereof
concerning the imposition or amount of withdrawal liability pursuant to Section
4202 of ERISA;
 
39

--------------------------------------------------------------------------------

(viii)      promptly but in any event within five (5) Business Days after
receipt by the Borrower or any Subsidiary thereof of service of process or other
notice of commencement thereof, notice of all actions, suits, investigations,
litigation and proceedings before any court or governmental department,
commission, board, bureau, agency or instrumentality, domestic or foreign, which
requests a monetary judgment against, or other type of monetary relief from the
Borrower thereof (to the extent not covered by insurance) in the amount of
$500,000 or more (individually or in the aggregate) or which may result in a
Material Adverse Effect, and promptly after the occurrence thereof notice of any
material adverse change in the status or the financial effect on the Borrower or
any Subsidiary thereof of such actions, suits, investigations, litigation and
proceedings;


(ix)         promptly but in any event within five (5) Business Days after
receipt thereof, copies of the following:  (i) any notice of tax deficiency in
excess of $50,000 received from the Puerto Rico Treasury Department, the U.S.
Internal Revenue Service or any other taxing authority of the Commonwealth of
Puerto Rico or the United States, (ii) any notice of municipal license tax
deficiency in excess of $50,000 received from the Finance Director of any of the
municipalities of the Commonwealth of Puerto Rico and (iii) any notice of
property tax deficiency received from the Municipal Revenue Collections Center
of Puerto Rico with respect to the Realty;


(x)          promptly but in any event within five (5) Business Days after the
Borrower knows or has reason to know of the existence thereof, notice of any
condition or occurrence on any property of the Borrower or any of its
Subsidiaries (including any Realty) that results in noncompliance with, or
liability under, any Environmental Law or Environmental Permit with respect to
the Borrower;


(xi)         promptly but in any event within five (5) Business Days after the
receipt thereof, any notice received by the Borrower from any other Governmental
Authority which could have a Material Adverse Effect or which relates to any
Loan Document or any transaction contemplated hereby or thereby;


(xii)        promptly but in any event within five (5) Business Days after the
Borrower knows or has reason to know of the existence thereof, (i) notice of any
labor dispute to which the Borrower or any Subsidiary thereof may become a party
which could be reasonably expected to have a Material Adverse Effect, (ii) any
strikes or walkouts relating to any of its or their facilities, and (iii) the
expiration of any labor contract to which the Borrower or any Subsidiary thereof
is a party or by which it is bound;


(xiii)       promptly but in any event within five (5) Business Days after the
occurrence thereof, notice of the default by the Borrower or any Subsidiary
thereof under any note, indenture, loan agreement, mortgage, lease, deed or
other similar agreement requiring the payment by the Borrower or Subsidiary
thereof of $250,000 or more (individually or in the aggregate);
 
40

--------------------------------------------------------------------------------

(xiv)       promptly but in any event within five (5) Business Days after the
occurrence thereof, notice of any default by any obligor with respect to any
amount payable to the Borrower or any Subsidiary thereof which is in excess of
$250,000 in principal amount (individually or in the aggregate);
 
(xv)        promptly but in any event within five (5) Business Days after the
occurrence thereof, notice of the default by the Borrower or by any tenant under
any Lease;
 
(xvi)      upon the request of the Administrative Agent, but in any event within
the first thirty (30) days of each semester, a certificate issued by the
Municipal Revenue Collection Center (“CRIM”) and, if applicable, the Department
of Treasury of the Commonwealth of Puerto Rico, stating that all Real Estate
Taxes due to all commonwealth and municipal taxing authorities through such
date, have been paid in full;
 
(xvi)       upon the request of the Administrative Agent evidence that all
condominium assessments, fees and dues related to the Realty have been paid in
full; and
 
(xvii)      promptly, such other information respecting the business condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or any Subsidiary thereof as any Lender may, from time to time,
reasonably request; provided, that except with respect to the Collateral, the
Accounts and information required to calculate the Financial Covenants, the
Borrower shall not be required to provide to the Administrative Agent or any
Lender non-public information about the Borrower or its Subsidiaries unless
required or requested by or pursuant to applicable laws, regulations, orders,
directives, guidelines, credit policies or similar requirements or any
Governmental Authority.  Any such non-public information not related to the
Collateral, the Accounts or information required to calculate the Financial
Covenants, shall be disclosed pursuant to confidentiality agreements as may be
required to comply with applicable securities laws and regulations.
 
(d)           Obtain, preserve and maintain, and cause each of the Tenant
Subsidiaries to obtain, preserve and maintain (i) their corporate existence,
rights (charter and statutory) and going concern status, and (ii) all approvals,
authorizations, licenses, permits and franchises, of all Governmental
Authorities necessary to enable the Borrower and each Tenant Subsidiary to
operate and maintain their property, business and operations.
 
(e)          At any reasonable time and from time to time upon reasonable
written notice, (i) permit the Administrative Agent, or any agents or
representatives thereof, to audit and examine and make copies of and abstracts
from the records and books of account of the Borrower with respect to the
Collateral, and visit the properties of the Borrower, and to discuss the
affairs, finances and accounts of the Borrower with any of its officers; and
(ii) permit, from time to time any and every appraiser designated by the
Administrative Agent to enter upon any Realty to perform an Appraisal of such
Realty at Lender’s cost and expense; provided, that if an Event of Default has
occurred and is continuing any and all Appraisals commissioned by the
Administrative Agent during such period shall be performed at the Borrower’s
sole cost and expense.
 
41

--------------------------------------------------------------------------------

(f)            Keep and maintain, and cause each of its Subsidiary to keep and
maintain, proper books of record and account, in which full and correct (subject
to normal year-end audit adjustments) entries shall be made of all financial
transactions and the assets and businesses of the Borrower and its Subsidiaries
thereof in accordance with Generally Accepted Accounting Principles consistently
applied.
 
(g)           Maintain and preserve the Realty and all other properties which
are necessary for the proper conduct of its businesses in good working order and
condition, ordinary wear and tear excepted, except where the failure to do so is
not, individually or in the aggregate, may result in a Material Adverse Effect;
and at all times do or cause to be done all things necessary to obtain,
preserve, renew and keep in full force and effect all patents, trademarks,
service marks and trade names, except where the failure to do so is not,
individually or in the aggregate, may result in a Material Adverse Effect.
 
(h)           Utilize the proceeds of the Advances for the purposes set forth in
Section 2.1.
 
(i)            (i)          File, and cause all its Subsidiaries to file, all
federal, state, commonwealth and local tax returns and other reports required by
law to be filed; (ii) maintain, and cause all its Subsidiaries to maintain,
adequate reserves for the payment of all taxes, assessments, governmental
charges and levies imposed upon the Borrower, their income or their profits;
(iii) pay and discharge, and cause all its Subsidiaries to pay and discharge,
all such taxes, assessments, governmental charges and levies imposed upon the
Borrower, its Subsidiaries or against their respective properties prior to the
date on which penalties accrue, except in each case to the extent that the same
may be contested by the Borrower or its Subsidiary, as the case may be, in good
faith by appropriate proceedings and adequate reserves have been made therefor,
unless and until a Lien resulting therefrom (other than a Lien permitted by
clause (a) of the definition of Permitted Liens) attaches to its property and
becomes enforceable against its other creditors; and (iv) pay when due all
condominium assessments, fees and dues related to the Realty.
 
(j)            Furnish to the Administrative Agent promptly after the filing
thereof with the Secretary of Labor of the United States or the PBGC, copies of
each annual report which is filed with respect to each Plan maintained by the
Borrower or any ERISA Affiliate for each Plan year, including, if available to
the Borrower or ERISA Affiliate:
 
(i)          a statement of assets and liabilities of such Plan as of the end of
such Plan year and statements of changes in fund balance and in financial
position, or a statement of changes in net assets available for Plan benefits
for such Plan year, certified by independent public accountants of recognized
standing acceptable to the Administrative Agent, and
 
42

--------------------------------------------------------------------------------

(ii)          an actuarial statement of such Plan applicable to such Plan year,
certified by an enrolled actuary of recognized standing acceptable to the
Administrative Agent.
 
(k)           Continue, and cause each of its Subsidiaries to continue, to be
Solvent.
 
(l)            Conduct, and cause all its Subsidiaries to conduct, their
business so as to comply in all material respects with all applicable
Environmental Laws and Environmental Permits; provided, however, that nothing
contained in this Subsection shall prohibit the Borrower or any Subsidiary
thereof from contesting, in good faith by appropriate legal proceedings, any
such Environmental Law or Environmental Permit or the interpretation or
application thereof, provided, further, that the Borrower or such Subsidiary
shall comply with the order of any court or other governmental body of
applicable jurisdiction relating to such Environmental Laws and Environmental
Permits unless the Borrower or such Subsidiary shall then be prosecuting an
appeal or proceedings for review and shall have secured a stay of enforcement or
execution or other arrangement postponing enforcement or execution pending such
appeal or proceedings for review.  If the Borrower or any of its Subsidiary
shall (i) receive notice from any Governmental Authority or third party that any
violation of any Environmental Law or Environmental Permit may have been
committed by the Borrower or any of its Subsidiaries, or is about to be
committed by the Borrower or any of its Subsidiaries, (ii) receive notice that
any Environmental Action has been filed against the Borrower or any of its
Subsidiaries, or is about to be filed against the Borrower or any of its
Subsidiaries alleging violations of any Environmental Law or Environmental
Permit or requiring the Borrower or any of its Subsidiaries to take any action
in connection with the release of toxic or hazardous substances into the
environment, (iii) receive any notice from a federal, state, commonwealth or
local governmental agency or private party alleging that the Borrower or any of
its Subsidiaries may be liable or responsible for costs associated with a
response to or cleanup of a release of a toxic or hazardous substance into the
environment or any damages caused thereby, (iv) receive any notice that the
Borrower or any of its Subsidiaries is subject to federal, state, commonwealth
or local investigation evaluating whether any remedial action is needed to
respond to the release of any hazardous or toxic waste, substance or
constituent, or any other substance into the environment, or (v) receive any
notice that any properties or assets of the Borrower or any of its Subsidiaries
are subject to a Lien in favor of any governmental entity for any liability
under Environmental Laws or damages arising from or costs incurred by such
governmental entity in response to a release of a hazardous or toxic waste,
substance or constituent, or any other substance into the environment, then the 
Borrower shall promptly but in any event within five (5) Business Days after the
Borrower’s or such Subsidiary’s receipt thereof, provide the Administrative
Agent with a copy of such notice.
 
43

--------------------------------------------------------------------------------

(m)          Conduct all transactions otherwise permitted under the Loan
Documents with any of their Affiliates on terms that are commercially fair and
reasonable and no less favorable to the Borrower than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.
 
(n)           Promptly after the sending or filing thereof, copies of all proxy
statements, financial statements, and reports which the Borrower or any
Subsidiary sends to its stockholders, and copies of all regular, periodic, and
special reports, and all registration statements which the Borrower or any
Subsidiary files with the Securities and Exchange Commission or any governmental
authority which may be substituted therefor, or with any national securities
exchanges.
 
(o)           Perform under all material terms, covenants and conditions on its
part to be performed or observed under all Leases.
 
(p)           As of the end of each fiscal quarter and each Fiscal Year of the
Borrower, maintain a Debt Service Coverage Ratio of not less than 1.25 to 1.00.
 
(q)           As of the end of each fiscal quarter of the Borrower, maintain a
Debt to Equity Ratio of not more than 1.50 to 1.00.
 
SECTION 5.2.                      Negative Covenants. So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Borrower will not, without the prior written consent of the Majority Lenders:
 
(a)          Create, incur, assume or suffer to exist to create, incur, assume
or suffer to exist, any Lien or other charge or encumbrance, or any other type
of preferential arrangement, upon or with respect to any of their properties
(real or personal, tangible or intangible), including, without limitation, the
Realty, whether now owned or hereafter acquired, or assign any right to receive
income, excluding, however, from the operation of the foregoing restrictions the
following Liens: (i) Liens created by the Loan Documents, (ii) Liens on the
Borrower’s assets (other than the Collateral or the equity interests of any
Tenant Subsidiary) securing the additional Debt permitted under Section 5.2(b),
and (iii) Permitted Liens.
 
(b)           Create, incur, guarantee, endorse, assume or suffer to exist any
Debt, direct, contingent or otherwise, except (i) Debt hereunder and under the
Notes; (ii) trade payables and accruals incurred in the ordinary course of
business; (iii) unsecured current liabilities incurred in the ordinary course of
business other than for borrowed money; (iv) Debt under any Capitalized Lease to
the extent that the principal component thereof (which principal component has
been or should, at the time of determination, be capitalized on a balance sheet
in accordance with Generally Accepted Accounting Principles), does not exceed
$2,000,000 in aggregate principal amount at any time outstanding for the
Borrower; (v) Debt under Repurchase Agreements having a term not exceeding five
years; (vi) without duplication of any other item of Debt described in clauses
(i) through (v) above, Debt existing as of the Closing Date and described in
Schedule 4.1(x); and (vii) Debt for borrowed money in addition to the items of
Debt described in clauses (i) through (vi) above and long as (A) such additional
Debt does not exceed at any time outstanding the principal amount of
$100,000,000; (B) on the date of incurrence of such additional Debt no Default
exists or would result therefrom; and (C) Borrower  complies with the Financial
Covenants on a pro forma basis taking into account the additional Debt.   The
calculation of item (iv) above shall not include the principal component of any
Capitalized Lease which payments are reimbursed by a Subsidiary of the Borrower.
 
44

--------------------------------------------------------------------------------

(c)           Create, incur, assume or suffer to exist any Obligations as lessee
(excluding Capitalized  Leases), (i) for the rental or hire of real or personal
property in connection with any sale and leaseback transaction, or (ii) for the
rental or hire of other real or personal property of any kind under leases or
agreements to lease (excluding Capitalized Leases) having an original term of
one year or more that would cause the direct and contingent liabilities of both
of the Borrower in respect of all such Obligations to exceed $2,000,000 during
any Fiscal Year of the Borrower.  The calculation of item (ii) above shall not
include payments under leases or agreements to lease (excluding Capitalized
Leases) which are reimbursed by a Subsidiary of the Borrower.
 
(d)           Declare or pay any dividends, or purchase, redeem, retire, defease
or otherwise acquire for value any of its capital stock or any warrants, rights
or options to acquire such capital stock now or hereafter outstanding, or return
any capital to its shareholders, or make any distribution of assets, capital
stock, warrants, rights, options, obligations or securities to its shareholders,
or permit any Subsidiary to purchase, redeem, retire, defease or otherwise
acquire for value any capital stock of the Borrower or any warrants, rights or
options to acquire such capital stock (collectively, a “Distribution”); provided
that, subject to the conditions set forth below, the  Borrower may: (i) make
repurchases of its capital stock; and (ii) declare and pay dividends to its
shareholders during any Fiscal Year in an aggregate amount that does not exceed
the higher of: (A) fifty percent (50%) of Borrower’s Net Income for the
immediately preceding Fiscal Year, as evidenced by Borrower’s annual audited
financial statements submitted pursuant to Section 5.1(c)(ii); and (B) the
aggregate amount of dividends paid or declared by the Borrower during the
immediately preceding Fiscal Year.   Notwithstanding the provisions of this
Section 5.02(d), (i) in no event shall Distributions during any Fiscal Year
exceed the aggregate amount of $50,000,000, (ii) the Borrower shall make no
Distribution if a Default has occurred and is continuing or would result
therefrom, except if such Distribution consists of dividends not exceeding the
aggregate amount of dividends paid or declared during the immediately preceding
Fiscal Year and no Specified Default has occurred and is continuing; and (iii)
if Borrower’s Tangible Net Worth is less than $700,000,000 at the time of any
proposed Distribution or would fall below such amount as a result therefrom, the
Borrower shall not make such Distribution, except if such Distribution consists
of dividends not exceeding the aggregate amount of dividends paid or declared
during the immediately preceding Fiscal Year (annualized if not declared with
respect to the full Fiscal Year) and no Specified Default has occurred and is
continuing.
 
45

--------------------------------------------------------------------------------

(e)           Sell, lease, transfer or otherwise dispose of any asset
(including, without limitation, the Realty), except (i) the sale or disposal of
personal property in the ordinary course of business; (ii) if no Specified
Default then exists or would result therefrom, the sale of any Rexam Realty as
long as the Borrower notifies the Administrative Agent of such sale at least
fifteen (15) Business Days before the closing thereof, the aggregate Rent
payable under the Leases shall not be reduced and the Borrower partially prepays
the Advances on or before the date of such closing in accordance with Section
2.8(b)(iii); (iii) if no Specified Default then exists or would result
therefrom, the sale of any Subsidiary that is not a Tenant Subsidiary; and (iv)
if no Default then exists or would result therefrom, the sale of a Tenant
Subsidiary as long as the Borrower notifies the Administrative Agent of such
sale at least five (5) Business Days before the closing thereof and the Borrower
partially prepays the Advances on or before the date of such closing in
accordance with Section 2.8(b)(iv).
 
(f)            Convert into another form of organization or change its domicile;
or merge or consolidate with, or permit any Subsidiary to merge or consolidate
with, any Person; except that (i) any Subsidiary may merge with the Borrower, if
the surviving entity is the Borrower and there if no change in the composition
of the Board of Directors of Borrower; and (ii) any Subsidiary may merge or
consolidate with any other Subsidiary.
 
(g)           Make any material change in the nature of the business carried on
by the Borrower as of the date of this Agreement, or make any material change in
the Borrower’s business purposes and operations, except for the acquisition of
other entities are engaged in other lines of business.
 
(h)           Assume, guarantee, endorse or otherwise be or become liable upon,
the obligations of any Person, except by the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, except for a guaranty for the obligations of its
wholly-owned Subsidiaries as long as the issuance and maintenance of such 
guaranty is not reasonably likely to result in a Material Adverse Effect.
 
(i)            Make or have outstanding at any time any guarantee, loan or
advance to, or otherwise extend credit to any Person, including without
limitation any officer, director or stockholder of the Borrower or any Affiliate
of the Borrower, other than (i) loans and advances to Borrower’s employees and
officers in the ordinary course of business that do not exceed the amount of
$100,000 at any time outstanding, and (ii) accounts receivable owing to the
Borrower created or acquired in the ordinary course of business and payable on
customary trade terms of the Borrower; and (iii) loan and advances due from
Affiliates not exceeding the amount of $100,000,000 at any time outstanding.
 
46

--------------------------------------------------------------------------------

(j)            Create or enter, or permit any Subsidiary thereof to create or
enter, into any Plan, except in compliance with ERISA and all other applicable
laws and regulations; and pay and discharge, and cause its Subsidiaries to pay
and discharge, all obligations and liabilities under ERISA of a character which
if unpaid or unperformed may result in the imposition of a Lien against any of
its properties or assets.
 
(k)           Transfer its chief executive office or principal place of
business, or its records, at any locations other than those at which the same
are presently kept or maintained, as set forth on Schedule 4.1(s) hereto, except
after notice thereof to the Administrative Agent and, if applicable, the
delivery to the Administrative Agent of security instruments, if required by the
Administrative Agent in order to establish or maintain a Lien on any Collateral,
in form and substance satisfactory to the Administrative Agent.
 
(l)            Use any corporate, company or other name (other than its own),
other than those disclosed on Schedule 4.1(t) hereto, except after the delivery
to the Administrative Agent of security instruments, if required by the
Administrative Agent in order to establish or maintain a Lien on any Collateral,
in form and substance satisfactory to the Administrative Agent.
 
(m)          Enter into or be a party to any transaction with any of its
Affiliates (other than Borrower’s wholly-owned Subsidiaries), except in the
ordinary course of business and pursuant to the reasonable requirements of the
Borrower’s business and upon fair and reasonable commercial terms which are
fully disclosed to the Administrative Agent and are no less favorable to the
Borrower than the Borrower would obtain in a comparable arm’s length transaction
with a Person which is not the Borrower’s Affiliates.
 
(n)          Amend the Constituent Documents of the Borrower or any Tenant
Subsidiary in any matter which may adversely affect the interest of the
Administrative Agent or any Lender or which is reasonably likely to result in a
Material Adverse Effect.
 
(o)           Make or permit any change in accounting policies or reporting
practices of the Borrower or any of its Subsidiaries including, without
limitation, any change in their Fiscal Year or fiscal periods, except as
required by Generally Accepted Accounting Principles.
 
(p)           Amend, modify, cancel or terminate any Lease or consent to or
accept any cancellation or termination thereof or waive any rights thereunder;
default in any obligation under any Lease or take any action in connection with
any Lease that may have a Material Adverse Effect; permit any Lease to expire or
be terminated if the same shall not be renewed under similar terms and
conditions; or permit any Tenant Subsidiary to assign any Lease or to fail to
pay when due any Rent under its corresponding Lease.
 
(q)           Abandon any Realty, or commit waste or permit impairment or
deterioration of the Realty.
 
47

--------------------------------------------------------------------------------

(r)            Remove, demolish or alter any improvement now existing or
hereafter erected on any Realty or any fixture, equipment, machinery or
appliance in or on any Realty, except in the ordinary course of business when
incident to a Lease or to the replacement of fixtures, equipment, machinery and
appliances with items of like kind, and provided no Material Adverse Effect is
reasonably likely to result therefrom.
 
(s)           Subdivide any Realty or initiate a change in the zoning
classification of any Realty.
 
(t)            Become, or permit or cause any Subsidiary to become, a Prohibited
Person or a Person whose property or interests in property are blocked or
subject to blocking pursuant to Section 1 of the Executive Order; or engage, or
permit or cause the Borrower or any of its Subsidiaries to engage, in any of the
transactions prohibited by Section 2 of the Executive Order; or associate with,
or permit or cause any Loan Party, any stockholder or member of any Loan Party
or their Subsidiaries to associate with, Persons such that a violation by any
Loan Party or any stockholder or member thereof of Section 2 of the Executive
Order would arise.
 
ARTICLE 6
SPECIAL PROVISIONS AS TO COLLATERAL; CASUALTY AND CONDEMNATION
 
SECTION 6.1.                      Granting and Perfection of Security Interests.
 
(a)           It is the intention of the Administrative Agent, the Lenders and
the Borrower, and the Administrative Agent, the Lenders and the Borrower hereby
agree that, until all obligations hereunder and under the Notes and other Loan
Documents have been indefeasibly paid in full in cash, the Administrative
Agent’s Lien, for its benefit and the ratable benefit of the Lenders, in the
Collateral, and all products and proceeds thereof, shall continue in full force
and effect. The Borrower shall take, or cause to be taken, any and all steps
reasonably requested by the Administrative Agent necessary to perfect, maintain
and protect the Administrative Agent’s Lien, for its benefit and the ratable
benefit of the Lenders, in the Collateral, including, without limitation, (i)
executing and filing security instruments, or amendments thereof, in form and
substance reasonably satisfactory to the Administrative Agent, and (ii)
delivering to the Administrative Agent all notices, consents, estoppels,
acknowledgments and instruments which the Administrative Agent deems reasonably
necessary or advisable to establish, preserve and perfect the first priority
assignments and Liens granted, or purported to be granted, to the Administrative
Agent, for its benefit and the ratable benefit of the Lenders, under the Loan
Documents.  The Borrower shall pay the costs of, or incidental to, any recording
or filing of any security instrument concerning the Collateral and the costs of,
or incidental to, any and all other steps or procedures which the Administrative
Agent may request in order to perfect, maintain and protect the Administrative
Agent’s Lien, for its benefit and the ratable benefit of the Lenders, in the
Collateral.  If the Borrower fails to pay any taxes, assessments or governmental
charges levied or assessed or imposed upon or with respect to the Collateral or
any part thereof promptly when due (except to the extent that the same are being
contested by the Borrower in good faith by appropriate proceedings and adequate
reserves have been made therefor), the Lenders may (but shall not be required
to) pay the same and charge the cost thereof to the Tax and Insurance Reserve
Account, the Cash Collateral Account, the Debt Service Reserve Account, any
Operating Account or any other account of the Borrower as part of the
Obligations payable hereunder on demand and secured by the Collateral.  In order
to protect or perfect any Lien which the Administrative Agent, for its benefit
and the ratable benefit of the Lenders, is granted under any Loan Document, the
Administrative Agent may, in its sole reasonable discretion, maintain guards,
discharge any Lien or encumbrance or bond the same, pay any insurance, service
bureau or warehouseman, or obtain any record and charge the same to the Tax and
Insurance Reserve Account, the Cash Collateral Account, the Debt Service Reserve
Account, any Operating Account or any other account of the Borrower as part of
the obligations payable hereunder on demand and secured by the Collateral.
 
48

--------------------------------------------------------------------------------

(b)           The Lenders may (i) waive or release any security or portion of
the Collateral, (ii) enforce any security or portion of the Collateral following
the occurrence and during the continuance of an Event of Default, (iii) apply
such security or any proceeds of the Collateral to the Obligations as specified
in Section 7.2 following the occurrence and during the continuance of an Event
of Default, and direct the order or manner of sale thereof as the Lenders, from
time to time, may determine, and (iv) settle, compromise, collect or otherwise
liquidate any such Collateral for the Obligations in any manner following the
occurrence and during the continuance of an Event of Default, without affecting
or impairing the right of the Administrative Agent or the Lenders to take any
other further action with respect to any security or Collateral for the
Obligations or any part thereof.
 
(c)           It is the intention and agreement of the Administrative Agent, the
Lenders and the Borrower that the Administrative Agent’s Lien and collateral
assignment in the Collateral (for its benefit and the ratable benefit of the
Lenders) granted pursuant to the Loan Documents, and all products and proceeds
thereof, shall secure all of the Obligations of the Borrower under this
Agreement and the other Loan Documents. Other than the indefeasible payment in
full in cash and performance of all of the Obligations under the Loan Documents,
no repayment or prepayment of all or any portion of the Notes shall cause, give
rise to a right to require, or otherwise result in, the release of the Lien of,
or a reduction in the amount of, the Mortgages or any other Collateral.
 
SECTION 6.2.                      Accounts.
 
(a)           Designated Operating Account.      (i) The Borrower shall
establish, on or before the date hereof, and shall at all times thereafter
maintain, a separate operating account with the Administrative Agent
(hereinafter, the “Designated Operating Account”) into which all Rents (whether
by cash, check or other instrument, wire transfer, direct deposit, ACH payment
or other means) shall be deposited.  All Rents that are received by the Borrower
shall be deposited by the Borrower in the Designated Operating Account on or
before the next Business Day after receipt thereof.  The Designated Operating
Account shall be in the name of the Borrower and, except as provided below, the
Borrower shall have the right to originate instructions with respect to the
Designated Operating Account.
 
49

--------------------------------------------------------------------------------

(ii)         The Administrative Agent reserves the right to direct the tenants
under the Leases, during the continuance of an Event of Default, by written
notice given at any time prior to the indefeasible payment in full in cash of
the Obligations under the Loan Documents, to send all cash, electronic
transfers, checks and other instruments in respect of all Rents payable to the
order of the Administrative Agent and to deliver such payments, checks and
instruments directly to the Administrative Agent for deposit in the Cash
Collateral Account or such other account as the Administrative Agent may
designate.  Without limiting the foregoing, if after the Borrower or the
Administrative Agent delivers any such payment instructions to any such tenant,
the Borrower shall receive any payments (whether by cash, check, or other
instrument, wire transfer, direct deposit, ACH payment or other means) in
respect of Rents that are made payable or delivered in a manner contrary to the
requirements of this Section, then Borrower shall deliver upon receipt such
cash, checks, instruments and funds to the Administrative Agent by not later
than the close of business on the Business Day after the same are received by
the Borrower.
 
 (b)          Debt Service Reserve Account.  (i) The Borrower shall establish,
on or before the date hereof, and shall at all times thereafter maintain, a
separate debt service reserve account with the Administrative Agent (the “Debt
Service Reserve Account”) into which the Borrower shall maintain at all times
from the closing Date until the date of disbursement of the Term Loan B Advances
and the Term Loan C Advances the minimum amount of $409,997.01 and, at all times
thereafter, the minimum amount of $808,876.86.   If by 1:00 p.m. (Puerto Rico)
time on the date such payment is due, any payment of principal or interest due
under this Agreement has not been made by the Borrower, the Administrative
Agent, at its sole discretion, may apply the funds deposited in the Debt Service
Reserve Account to the payment of such amount due.  Upon application by the
Administrative Agent of funds deposited in the Debt Service Reserve Account to
the payment of any principal or interest due hereunder as set forth in the prior
sentence, the Borrower shall, within thirty (30) days of such application,
replenish any amounts so withdrawn from the Debt Service Reserve Account.
 
(ii)          The Debt Service Reserve Account shall be under the sole and
exclusive dominion and control of the Administrative Agent, on behalf of the
Lenders, and the Borrower shall not have the right to make any withdrawals from,
exercise any control or authority over, or originate instructions with respect
to, the Debt Service Reserve Account.
 
(c)           Tax and Insurance Reserve Account.  (i) The Borrower shall
establish, on or before the date hereof, and shall at all times thereafter
maintain, a separate tax and insurance reserve account with the Administrative
Agent (the “Tax and Insurance Reserve Account”)  Upon any failure by the
Borrower to pay Real Estate Taxes or Insurance Premiums or the occurrence and
continuance of an Event of Default, the Borrower shall deposit immediately upon
request of the Administrative Agent and at all times thereafter, on the first
day of each month;
 
50

--------------------------------------------------------------------------------

(A)          one twelfth (1/12th ) of the Real Estate Taxes that are budgeted
for the Fiscal Year in question or such greater amount as the Administrative
Agent estimates will be payable or should be accrued during the next ensuing
twelve (12) months in order to accumulate in the Tax and Insurance Reserve
Account sufficient funds to pay or accrue all such Real Estate Taxes at least
thirty (30) days prior to their respective due dates; and
 
(B)          one twelfth (1/12th) of the Insurance Premiums that are budgeted
for the Fiscal Year in question or such greater amount as the Administrative
Agent reasonably estimates will be payable for the renewal of the coverage
afforded by the Insurance Policies upon the expiration thereof in order to
accumulate in the Tax and Insurance Reserve Account sufficient funds to pay all
such Insurance Premiums at least thirty (30) days prior to the expiration of the
Insurance Policies.
 
(ii)          The Tax and Insurance Reserve Account shall be in the name of the
Borrower but shall be under the sole and exclusive control and dominion of the
Administrative Agent, on behalf of the Lenders, and the Borrower shall not have
the right to make any withdrawals from, exercise any control or authority over,
or originate instructions with respect to the Tax and Insurance Reserve
Account.  The Administrative Agent will disburse or apply amounts in the Tax and
Insurance Reserve Account to permit Borrower to pay for Real Estate Taxes and
Insurance Premiums upon presentation of third-party bills therefor and an
officer’s certificate in form and substance reasonably satisfactory to the
Administrative Agent certifying that the requested disbursement will be used for
the payment of the Real Estate Taxes or Insurance Premiums specified in the
third-party bills presented to the Administrative Agent. In disbursing funds
from the Tax and Insurance Reserve Account pursuant to this subsection (c), the
Administrative Agent may do so according to any bill, statement or estimate
procured from the appropriate public office (with respect to Real Estate Taxes)
or insurer or agent (with respect to Insurance Premiums), without inquiry into
the accuracy of such bill, statement or estimate or into the validity of any
tax, assessment, sale, forfeiture, tax Lien or title or claim thereof.  The
Administrative Agent shall make disbursements from the Tax and Insurance Reserve
Account, or authorize such disbursement, within ten (10) Business Days after the
Borrower’s request for such disbursement and the satisfaction of the other
conditions set forth above in this subsection (c).  Unless the Borrower
otherwise instructs the Administrative Agent in writing, disbursements under
this subsection (c) shall be made by transfer of the corresponding funds to an
Operating Account or, at the Administrative Agent’s discretion, by direct
payment to the taxing authority, insurer or other Person entitled to receive
such payment, as applicable.  If at any time the Administrative Agent reasonably
determines that the amount in the Tax and Insurance Reserve Account is not or
will not be sufficient to pay the Real Estate Taxes and Insurance Premiums for
any corresponding period, the Administrative Agent shall notify Borrower in
writing of such determination with an explanation as to the basis therefor, and
Borrower shall increase its monthly payments into the Tax and Insurance Reserve
Account by the amount that the Administrative Agent estimates is sufficient to
make up the deficiency.
 
51

--------------------------------------------------------------------------------

(d)           Cash Collateral Account.  (i) The Borrower shall establish, on or
before the date hereof, and shall at all times thereafter maintain, a separate
cash collateral account with the Administrative Agent (the “Cash Collateral
Account”) into which the Administrative Agent may, if an Event of Default is
then continuing, deposit all Rents and other cash proceeds.  Funds available in
the Cash Collateral Account may be applied to the prepayment of the Notes from
time to time at the sole discretion of the Majority Lenders as provided in
Section 6.2(g)(ii).  The Cash Collateral Account shall be under the sole and
exclusive dominion and control of the Administrative Agent, on behalf of the
Lenders, and the Borrower shall not have the right to make any withdrawals from,
exercise any control or authority over, or originate instructions with respect
to, the Cash Collateral Account.
 
(ii)           Without limiting the rights of Administrative Agent and the
Lenders under Section 6.2(g)(ii), the Borrower and the Lenders hereby
irrevocably authorize the Administrative Agent, on behalf of the Lenders, to
transfer, or cause to be transferred, from the Cash Collateral  Account on each
Business Day, or as soon thereafter as sufficient immediately available funds
are on deposit in the Cash Collateral Account to make the applicable transfers,
funds in the following amounts:
 
(A)        funds in the amount, if any, required to be deposited in the Tax and
Insurance Reserve Account pursuant to Section 6.2(c), shall be transferred from
the Cash Collateral  Account to the Tax and Insurance Reserve Account;
 
(B)         funds in an amount equal to the sum of principal and interest next
payable under the Notes, shall be transferred from the Cash Collateral Account
to the Administrative Agent’s Account for ratable distribution to the Lenders;
 
(C)         funds in an amount equal to the amount required to be deposited in
the Debt Service Reserve Account pursuant to Section 6.2(b), shall be
transferred from the Cash Collateral  Account to the Debt Service Reserve
Account; and
 
(D)         if, after all prior allocations under the preceding clauses (A)
through (C), an Event of Default is then continuing, all funds remaining in the
Cash Collateral Account may be paid or disbursed to pay condominium assessments,
fees, dues and other operating expenses related to the Realty and/or
applied pursuant to the provisions of Section 6.2(g)(ii).


(e)           Costs.  Borrower shall pay the reasonable costs of establishing
and maintaining each of the Accounts (other than the Tax and Insurance Reserve
Account and the Cash Collateral Account during the period from the Closing Date
until the date any such Account is used for the first time).
 
52

--------------------------------------------------------------------------------

(f)            Obligation to Fund; No Deemed Payment.  The Borrower acknowledges
and agrees that, (i) notwithstanding the establishment of the Accounts and the
availability of funds therein, it shall remain as the Borrower’s obligation to
make full payment of all amounts due under this Agreement, the Notes and the
other Loan Documents on their required due dates, and (ii) the insufficiency of
any balance in the Accounts shall not relieve the Borrower from its obligation
to fulfill all payment, preservation and maintenance covenants in this
Agreement, the Notes and the other Loan Documents as and when required to be
paid or performed.  Unless otherwise expressly provided in this Agreement, in no
event shall the Administrative Agent or the Lenders have any obligation to
transfer, disburse, or authorize the disbursement of, or apply funds from any of
the Accounts.  The Borrower shall indemnify the Administrative Agent and each of
the Lenders, and hold the Administrative Agent and each of the Lenders harmless
from and against any and all actions, suits, claims, demands, liabilities,
losses, actual direct damages, obligations and costs and expenses (including
litigation costs and reasonable attorneys’ fees and expenses) arising from or in
any way connected with the Accounts or the performance of the obligations for
which the Accounts were established, except to the extent caused by the gross
negligence or willful misconduct of the Administrative Agent or any Lender,
respectively.
 
(g)           Grant of Security Interest; Rights upon Default; Release.
(i)          The Borrower hereby pledges, assigns and grants a Lien to and in
favor of the Administrative Agent, for its benefit and the ratable benefit of
the Lenders, as security for the payment of all Obligations due in respect of
the Loan Documents and the performance of all other terms, conditions and
covenants of this Agreement and each other Loan Document, all of Borrower’s
right, title and interest in and to each of the Accounts and all other Account
Collateral.  The Borrower shall not further pledge, assign or grant any security
interest in any of the Accounts or the Account Collateral, or permit any Lien or
encumbrance to attach thereto, or any levy to be made thereon, or any UCC
financing statements, except those naming the Administrative Agent, for the
benefit of the Lenders, as the secured party, to be filed with respect thereto.
 
(ii)          Anything herein to the contrary notwithstanding, upon the
occurrence and during the continuance of an Event of Default, (i) the Borrower
shall have no further rights in respect of the Accounts or the Account
Collateral, and (ii) the Administrative Agent and the Lenders shall have all
rights and remedies with respect to the Accounts and the amounts on deposit
therein and the Account Collateral as described in this Agreement and in the
Loan Documents, in addition to all of the rights and remedies available to a
secured party under the UCC, to the extent applicable, and other applicable
laws, and, notwithstanding anything to the contrary contained in this Agreement
or in the Loan Documents, the Administrative Agent may, but shall not be
required to, apply funds on deposit in such Accounts and all other Account
Collateral, in such amounts and in such order as the Administrative Agent and
the Majority Lenders determine in their sole discretion, to (A) the payment of
amounts due under this Agreement and/or the other Loan Documents including, but
not limited to, payment of the Notes and interest thereon, (B) the payment of
Real Estate Taxes and Insurance Premiums, (C) the payment of repairs and
replacements of the Realty, (D) the payment of the costs of operating and
maintaining the Realty, and (E) the payment of any other sums payable by the
Borrower pursuant to the Loan Documents.
 
53

--------------------------------------------------------------------------------

(iii)         The Borrower agrees that the Administrative Agent may file a
financing statement or statements under the UCC in order to perfect the
Administrative Agent’s Lien, for its benefit and the ratable benefit of the
Lenders, in the Accounts and the Account Collateral. The Borrower further agrees
that at any time and from time to time, at the expense of the Borrower, the
Borrower will promptly execute and deliver all further instruments and
documents, give such further notices, and take all further action, that may be
reasonably necessary or desirable, or that the Administrative Agent may
reasonably request, in order to perfect and protect any Lien granted or
purported to be granted hereby or to enable the Administrative Agent or the
Lenders to exercise and enforce its or their rights and remedies hereunder with
respect to any Account or Account Collateral. The Lenders shall instruct the
Administrative Agent to release to the Borrower all amounts, if any, remaining
in the Accounts on the date that all of the Obligations of the Borrower under
this Agreement, the Notes and the other Loan Documents have been indefeasibly
paid in full in cash.
 
SECTION 6.3.                      Casualty.
 
(a)           Right to Adjust.
 
(i)           If any Realty or any material part thereof is damaged or
destroyed, in whole or in part, by fire or other casualty (a “Casualty”),
Borrower shall give prompt (but in any event within five (5) Business Days after
the occurrence thereof) written notice thereof to the Administrative Agent,
generally describing the nature and extent of such Casualty.  Unless otherwise
expressly provided in this Agreement, following the occurrence of a Casualty,
Borrower, provided that sufficient Proceeds are available, shall promptly
proceed to restore, repair, replace or rebuild (or cause to be restored,
repaired, replaced or rebuilt) the portion(s) of such Realty to the extent
practicable to be of at least equal value and of substantially the same
character as prior to the Casualty, all in accordance with the terms hereof.
Notwithstanding the foregoing, the Borrower shall not be required to restore
such Realty if the Proceeds are used to prepay the Notes in full in accordance
with the terms of this Agreement.
 
(ii)          Subject to clause (v) below, in the event of a Casualty that
involves a loss that does not exceed $500,000, Borrower may settle and adjust
such claim; provided that such adjustment is carried out in a competent and
timely manner. In such case, Borrower is hereby authorized to collect and
receive any Proceeds for the Administrative Agent and the Lenders.
 
54

--------------------------------------------------------------------------------

(iii)         Subject to clause (v) below, in the event a Casualty involves a
loss that exceeds $500,000, Borrower may settle and adjust such claim only with
the written consent of the Administrative Agent and the Majority Lenders, and
the Administrative Agent shall have the opportunity to participate, at
Borrower’s cost, in any such adjustments.
 
(iv)        Except as otherwise provided in Section 6.3(a)(ii) above, the
Proceeds of any Insurance Policy shall be due and payable solely to the
Administrative Agent, for the benefit of the Lenders, and held and applied in
accordance with the terms hereof.
 
(v)         Notwithstanding the terms of clauses (ii) and (iii) above, the
Administrative Agent, as administrative agent for the Lenders, shall have the
sole authority to adjust any claim with respect to a Casualty and to collect all
Proceeds related thereto, if an Event of Default shall have occurred and is
continuing.
 
(b)           Borrower’s Right to Apply to Restoration.
 
In the event of a Casualty or Condemnation where the loss is in an aggregate
amount equal to or less than $500,000, then the Lenders shall apply the Proceeds
(after reimbursement of any expenses incurred by the Administrative Agent and
the Lenders) to reimburse Borrower for the cost of restoring, repairing,
replacing or rebuilding the applicable Realty (the “Restoration”) in the manner
required hereby, provided and on the condition that (I) no Event of Default
shall have occurred and be then continuing, and (II) Borrower shall (A) commence
settlement of the insurance claim within thirty (30) days after the date of the
Casualty, (B) diligently pursue the preparation of plans and specifications, the
issuance of all necessary permits and approvals, the execution of construction
contracts, and all other actions necessary to commence Restoration, (C) commence
Restoration as soon as reasonably practicable (but in no event later than ninety
(90) days after completion of the matters referred to in clause (B) above), and
(D) diligently pursue each of the same to satisfactory completion.  If any of
the conditions set forth in clauses (I) and (II) of this subsection (b) is not
satisfied, then, notwithstanding anything herein to the contrary, unless the
Majority Lenders shall otherwise elect, at their sole option, the Proceeds shall
be applied to the prepayment of the Notes in accordance with the terms of
Section 6.3(d).
 
(c)           Lenders’ Rights to Apply to Repayment or Restoration.
 
(i) In the event of a Casualty that involves a loss in an aggregate amount of
more than $500,000 (a “Material Casualty”) or a Condemnation where the loss is
in an aggregate amount of more than $500,000 (a “Material Condemnation”), the
Lenders shall permit the application of the Proceeds (after reimbursement of any
expenses incurred by the Administrative Agent and the Lenders) to reimburse
Borrower for the cost of Restoration in the manner required hereby, provided and
on the condition that:
 
55

--------------------------------------------------------------------------------

(A) no Event of Default shall have occurred and be then continuing;
 
(B) the Restoration can be completed by the earliest to occur of: (I) one year
following the receipt of the Proceeds, or, with the prior written approval of
the Majority Lenders (such approval not to be unreasonably withheld, conditioned
or delayed)(such longer period as may reasonably be required; and (II) the Term
Loan A Maturity Date;
 
(C) Borrower shall (I) commence settlement of the insurance claim within thirty
(30) days after the date of the Casualty, (II) diligently pursue the preparation
of plans and specifications, the issuance of all necessary Permits and
approvals, the execution of construction contracts, and all other actions
necessary to commence Restoration, (III) commence Restoration as soon as
reasonably practicable (but in no event later than ninety (90) days after
completion of the matters referred to in clause (II) above and receipt of the
Proceeds (but subject to the requirements of clause (B) above), and (IV)
diligently pursue each of the same to satisfactory completion;
 
(D) in the reasonable judgment of the Administrative Agent and the Majority
Lenders, any operating deficits which are projected to be incurred or are in
fact incurred with respect to the Restoration of the applicable Realty as a
result of the occurrence of any such Casualty or Condemnation will be covered
out of (1) the Proceeds, (2) business interruption insurance, or (3) other funds
of Borrower;
 
(E) the Borrower shall deliver, or cause to be delivered, to the Administrative
Agent a signed, reasonably-detailed initial restoration budget containing the
Borrower’s reasonable estimates of the cost of completing the Restoration and
shall furnish to the Administrative Agent no less frequently than once every
thirty (30) days an updated budget prepared by the Borrower containing all
revisions and refinements to such budget and the amounts incurred through the
date of such budget. Such initial budget and all subsequent budgets shall be
acceptable to the Majority Lenders;
 
(F) the applicable Realty and the use thereof after the Restoration will be in
compliance with and permitted under all Legal Requirements, including, without
limitation, all applicable zoning laws, ordinances, rules and regulations; and
 
(G) the Restoration shall be done and completed by Borrower in an expeditious
and diligent fashion and in compliance with all legal requirements.
 
56

--------------------------------------------------------------------------------

If any of the conditions set forth in clauses (A) through (G) of this subsection
(c)(i) is not satisfied, then, notwithstanding anything herein to the contrary,
unless the Majority Lenders shall otherwise elect, at their sole option, the
Proceeds shall be applied to the prepayment of the Notes in accordance with the
terms of Section 6.3(d).
 
(ii)         The Proceeds shall be held by the Administrative Agent, for the
benefit of the Lenders, and, until disbursed in accordance with the provisions
hereof, shall constitute additional security for the Obligations under the Loan
Documents. The Proceeds shall be disbursed by the Administrative Agent to, or as
directed by, Borrower from time to time during the course of the Restoration,
pursuant to the Administrative Agent’s customary requirements for the
disbursement of construction loans.
 
(iii)         All plans and specifications required in connection with the
Restoration shall be subject to prior review and acceptance in all respects by
the Administrative Agent and by an independent consulting engineer or other
Person selected by the Majority Lenders after consultation with the Borrower
(the “Restoration Consultant”).  No approval of the plans, specifications, or
working drawings for any Restoration or other alterations of the applicable
Realty shall create any responsibility or liability on behalf of the
Administrative Agent, any Lender or the Restoration Consultant for their
completeness, design, sufficiency or their compliance with all legal
requirements. The Lenders shall have the use of the plans and specifications and
all permits, licenses and approvals required or obtained in connection with the
Restoration.  The identity of the contractors, subcontractors and materialmen
providing work and/or materials in excess of $250,000 in connection with a
Restoration, as well as the contracts under which they have been engaged, shall
be subject to prior review and acceptance by the Administrative Agent and the
Restoration Consultant.  All reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent and the Lenders in connection with making
the Proceeds available for the Restoration including, without limitation,
reasonable legal fees and disbursements and the Restoration Consultant’s fees,
shall be paid by Borrower.
 
(iv)        In no event shall the Administrative Agent be obligated to make
disbursements of the Proceeds in excess of an amount equal to the costs actually
incurred from time to time for work in place as part of the Restoration, as
certified by the Restoration Consultant, minus the Restoration Retainage;
provided that, upon completion of each identifiable design element of the
Restoration, and subject to the provisions of the last sentence of this
paragraph (v), the Lenders shall release the related portion of the Restoration
Retainage for the purpose of paying the contractors and other obligees with
respect to such design element.  The term “Restoration Retainage” shall mean an
amount equal to ten percent (10%) of the costs actually incurred for work in
place as part of the Restoration, as certified by the Restoration Consultant. 
The Restoration Retainage shall in no event, and notwithstanding anything to the
contrary set forth herein, be less than the amount actually held back by
Borrower from contractors, subcontractors and materialmen engaged in the
Restoration.  The Restoration Retainage shall be released in accordance with the
Administrative Agent’s customary requirements for the release of retainages
under construction loans.
 
57

--------------------------------------------------------------------------------

(v)         The Administrative Agent shall not be obligated to make
disbursements of Proceeds more frequently than once every calendar month.
 
(vi)        If at any time the Proceeds or the undisbursed balance thereof shall
not, in the reasonable opinion of the Administrative Agent, be sufficient to pay
in full the balance of the costs which are estimated by the Restoration
Consultant to be incurred in connection with the completion of the Restoration,
Borrower shall deposit the deficiency (the “Net Proceeds Deficiency”) in
immediately available funds with the Administrative Agent before any further
disbursement of Proceeds shall be made.  The Net Proceeds Deficiency deposited
with the Administrative Agent shall be held by the Administrative Agent and
shall be disbursed for costs actually incurred in connection with the
Restoration on the same conditions applicable to the disbursement of the
Proceeds, and until so disbursed pursuant to this Section 6.3(c) shall
constitute additional security for the Obligations under the Loan Documents.
 
(vii)       The excess, if any, of the Proceeds and the remaining balance, if
any, of the Net Proceeds Deficiency deposited with the Administrative Agent
after the Restoration Consultant certifies to the Administrative Agent and the
Lenders that the Restoration has been completed in accordance with the
provisions of this Section 6.9(c), and the receipt by the Administrative Agent
of evidence reasonably satisfactory to the Administrative Agent that all costs
incurred in connection with the Restoration have been paid in full, shall be
remitted by the Administrative Agent to Borrower, provided no Event of Default
shall have occurred and be continuing.
 
(viii)      All Proceeds not required (A) to be made available for the
Restoration or (B) to be returned to Borrower as excess Proceeds pursuant to
subsection (c)(vii) above, may be retained and applied by the Lenders ratably
toward the payment of the Notes whether or not then due and payable in the
manner provided in Section 6.3(d) or, at the discretion of the Majority Lenders,
the same may be paid, either in whole or in part, to Borrower for such purposes
as the Majority Lenders shall designate, in their discretion.
 
(e)           Application to Prepayment. Any application of Proceeds to the
Notes pursuant to Sections 6.3(b) or (c) shall be without any prepayment premium
or penalty, but shall be subject to the provisions of Section 9.4(c).  Any such
application to the Notes shall be as set forth in Section 2.8(b)(ii).  No such
application shall postpone or reduce any payments otherwise required pursuant to
the Notes.
 
58

--------------------------------------------------------------------------------

SECTION 6.4.                      Condemnation.
 
(a)           The Borrower shall promptly (but in any event within five (5)
Business Days after obtaining knowledge thereof) give the Administrative Agent
written notice of the actual or threatened commencement of any condemnation or
eminent domain proceeding affecting any Realty (a “Condemnation”) and shall
deliver to the Administrative Agent copies of any and all papers served in
connection with such Condemnation.  Following the occurrence of a Condemnation,
Borrower, regardless of whether Proceeds are available, shall promptly proceed
to the Restoration of the same to the extent practicable to be of at least equal
value and of substantially the same character as prior to such Condemnation, all
to be effected in accordance with the terms of this Agreement applicable to
Restorations. Notwithstanding the foregoing, the Borrower shall not be required
to restore the any Realty if the Proceeds are used to prepay the Notes in full
in accordance with the terms of this Agreement.
 
(b)           The Administrative Agent is hereby irrevocably appointed as
Borrower’s attorney‑in-fact, coupled with an interest, with exclusive power to
collect, receive and retain, on behalf of the Lenders, any Proceeds in respect
of a Condemnation and to make any compromise or settlement in connection with
such Condemnation, subject to the provisions of this Section 6.4.  Provided no
Event of Default has occurred and is continuing, (x) in the event of a
Condemnation where the loss does not exceed $500,000, Borrower may settle and
compromise such Proceeds, provided that the same is effected in a competent and
timely manner, and (y) in the event of a Condemnation where the loss exceeds
$500,000, Borrower may settle and compromise the Proceeds only with the consent
of the Majority Lenders and the Administrative Agent, and the Administrative
Agent and the Lenders shall have the opportunity to participate, at Borrower’s
cost, in any litigation and settlement discussions in respect thereof.
Notwithstanding any Condemnation by any public or quasi‑public authority
(including any transfer made in lieu of or in anticipation of such
Condemnation), Borrower shall continue to pay the Obligations under the Loan
Documents at the time and in the manner provided for therein.  The Lenders shall
not be limited to the interest paid on the Proceeds by the condemning authority
but shall be entitled to receive out of the Proceeds interest at the rate or
rates provided in the Notes. Borrower shall cause any Proceeds that are payable
to Borrower to be paid directly to the Administrative Agent, for the benefit of
the Lenders, to be held and applied in accordance with the terms hereof.
 
SECTION 6.5.                      Borrower’s Cooperation.  Borrower shall
cooperate with the Lenders in obtaining for the Lenders the benefits of any
Proceeds lawfully or equitably payable in connection with any Realty, and the
Administrative Agent and the Lenders shall be reimbursed for any out-of-pocket
expenses incurred in connection therewith (including reasonable attorneys’ fees
and disbursements, and, if necessary to collect such Proceeds, the expense of an
appraisal on behalf of the Lenders in case of a Recovery Event affecting any
Realty or any part thereof) out of such Proceeds.
 
59

--------------------------------------------------------------------------------

SECTION 6.6.                      Payment of Obligations.  No Casualty or
Condemnation shall affect the Borrower’s continuing obligation to pay the
principal of, and interest on, the Notes and all other amounts payable under or
pursuant to the Loan Documents.
 
SECTION 6.7.                      Control of the Realty.  Unless and until the
Administrative Agent and/or the Lenders obtain the appointment of a receiver or
similar relief in a foreclosure action or forecloses on the Realty, the Borrower
and the Lenders agree that the Borrower (i) shall remain in possession of the
Realty and, subject to the terms of the Loan Documents, shall continue to be
responsible for any and all costs, expenses, disbursements, liabilities, and
obligations of any kind or nature whatsoever, and for all employment, financing,
leasing, management, and operating decisions relating to itself and the Realty,
and (ii) shall continue to remain solely in control of its business and the
operations related to the Realty.
 
SECTION 6.8.                      Application of Collateral.  The Majority
Lenders, in their sole discretion, may, subject to applicable law, (i) exchange,
waive or release any security or portion of the Collateral (subject to the
provisions of Section 9.1), (ii) enforce any security or portion of the
Collateral following the occurrence of an Event of Default, (iii) apply such
security or any proceeds of the Collateral following the occurrence of an Event
of Default, and direct the order or manner of sale thereof as the Majority
Lenders, from time to time, may determine, and (iv) settle, compromise, collect
or otherwise liquidate any such Collateral for the Obligations in any manner
following the occurrence of an Event of Default, without affecting or impairing
the right of the Administrative Agent or the Lenders to take any other further
action with respect to any security or Collateral for the Obligations or any
part thereof.
 
ARTICLE 7
EVENTS OF DEFAULT
 
SECTION 7.1.                      Events of Default.  If any of the following
events (“Events of Default”) shall occur and be continuing:
 
(a)           The Borrower shall fail to pay when due any principal of or
interest on any Advance within three (3) days after the same becomes due and
payable, or shall fail to pay when due any fees or other amounts required to be
paid pursuant to this Agreement, the Notes or any other Loan Documents within
five (5) days after the same becomes due and payable; or
 
(b)           (i) The Borrower shall fail to perform or observe any term,
covenant or agreement contained in Sections 5.1(a), (c), (h), (i), (k), (o), (p)
or (q) herein or Section 5.2; or (ii) the Borrower shall fail to perform or
observe any other term, covenant or agreement contained in any Loan Document on
its part to be performed or observed (other than as provided in Subsection (a)
above and Subsection (b)(i) above) and such failure by any such Loan Party shall
remain unremedied for a period of fifteen (15) days; or
 
60

--------------------------------------------------------------------------------

(c)           Any representation or warranty made by any Loan Party (or any of
its officers) under or in connection with any Loan Document shall prove to have
been incorrect in any material respect when made; or
 
(d)           The Borrower shall (i) fail to pay any principal of, premium or
interest on any Debt that is outstanding in a principal amount of $250,000 or
more (excluding Debt evidenced by the Notes) of the Borrower, when due and owing
(whether at scheduled maturity, by required prepayment, acceleration, demand or
otherwise) and such failure shall continue after the applicable grace period, if
any, specified in the agreement or relating to such Debt, or (ii) fail to
perform any term, covenant or condition on its part to be performed or observed
under any agreement or instrument relating to such Debt, when required to be
performed or observed, and such failure shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such failure to perform or observe is to accelerate, or to permit the
acceleration of, the maturity of such Debt; or any such Debt shall be declared
to be due and payable, or required to be prepaid (other than by a regularly
scheduled required prepayment), prior to the stated maturity thereof; or
 
(e)           The Borrower shall generally not pay its Debts as such Debts
become due, or shall admit in writing its inability to pay its Debts generally,
or shall make a general assignment for the benefit of creditors; or any
proceeding shall be instituted by or against the Borrower seeking to adjudicate
it a bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of any order for relief or the appointment of a
receiver, trustee, or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of sixty (60) calendar days or any of the actions sought in such proceeding
(including, without limitation, the entry of any order for relief against, or
the appointment of a receiver, trustee, custodian or other similar official for,
it or any substantial part of its property) shall occur; or the Borrower shall
take any action to authorize any of the actions set forth above in this
Subsection (e); or
 
(f)            Any Termination Event with respect to a Plan shall have occurred,
and forty-five (45) calendar days thereafter, (i) such Termination Event (if
correctable) shall not have been corrected, (ii) the then present value of such
Plan’s vested benefits exceeds the then current value of assets accumulated in
such Plan and such deficiency could reasonably be expected to have a Material
Adverse Effect and (iii) such Termination Event could reasonably be expected to
cause a Lien to arise with respect to any of the assets of the Borrower or any
Subsidiary thereof; or if the Borrower or any Subsidiary thereof as employer
under a Plan shall have made a complete or partial withdrawal from such Plan and
the Plan sponsor of such Plan shall have notified such withdrawing employer that
such employer has incurred an actual withdrawal liability which materially
adversely affects the financial condition of the Borrower or any Subsidiary
thereof; or
 
61

--------------------------------------------------------------------------------

(g)           Any of the Liens established or purported to be established by any
of the Loan Documents delivered to the Administrative Agent pursuant to this
Agreement shall for any reason, except to the extent permitted by the terms
thereof, cease to create a valid and perfected first priority Lien in any of the
Collateral purported to be covered thereby securing the payment and performance
of the Obligations hereunder, under the Notes and under the other Loan Documents
or if a guaranty shall for any reason cease to be a valid and binding obligation
of any guarantor or any guarantor shall so state in writing; or
 
(h)           Any judgment or order for the payment of money in excess of
$250,000 shall be rendered against the Borrower and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be any period of thirty (30) consecutive calendar days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or
 
(i)            Any non-monetary judgment or order shall be rendered against the
Borrower that is reasonably likely to have a Material Adverse Effect, and there
shall be any period of thirty (30) consecutive calendar days during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
 
(j)            Any provision of any Loan Document after delivery thereof
pursuant to this Agreement shall for any reason (other than pursuant to the
terms hereof or thereof) cease to be valid and binding on or enforceable against
any party to it (other than the Administrative Agent or any Lender), or any such
party shall so state in writing; or
 
(l)            A default on the part of the Borrower or any Subsidiary Tenant
under any  Lease shall occur if the result of such default is to cause or permit
the termination of such Lease; or
 
(m)          Any permit, license, endorsement or approvals which is necessary
for the operation of the Realty shall for any reason cease to be in full force
and effect and shall not be reinstated within a period of thirty (30)
consecutive days thereafter if such event has or is reasonably likely to have a
Material Adverse Effect; or
 
(n)           There shall have occurred a condition or a change or circumstances
which  has or could reasonably be expected to have a Material Adverse Effect;
 
62

--------------------------------------------------------------------------------

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Majority Lenders, by notice to the Borrower, (i)
declare the obligation of each Lender to make Advances to be terminated,
whereupon the same shall forthwith terminate; (ii) declare the Notes, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of the occurrence
of any of the events described in Section 7.1(e) above, (A) the obligation of
each Lender to make Advances shall automatically be terminated, and (B) the
Notes and all such interest and all such amounts shall automatically become and
be due and payable, without presentment, demand, protest or any notice of any
kind, all of which are hereby expressly waived by the Borrower; (iii) foreclose
on all or any portion of the Collateral (including, without limitation, the
application of all amounts on deposit or to be deposited in the Accounts, the
Operating Accounts or any other account of the Borrower to any amounts due under
this Agreement, the Notes and the other Loan Documents) and exercise all its
rights under the Loan Documents and/or applicable law; (iv) require the
appointment of a receiver for the Borrower or for the Realty or all or any part
of its assets, without regard to the adequacy of any security, the solvency of
the Borrower, or a showing of fraud or mismanagement on the part of the
Borrower; and/or (v) seek any other remedies that may be available to the
Administrative Agent or the Lenders under the Loan Documents and under
applicable law.
 
SECTION 7.2.                     Prepayments After Default. Anything in this
Agreement to the contrary notwithstanding, if, after the occurrence and during
the continuance of an Event of Default, payment of all or any part of the
Obligations under the Loan Documents is tendered by Borrower or otherwise
recovered by the Administrative Agent or any Lender (including through set-off
or realization upon Collateral), such tender or recovery shall be applied by the
Administrative Agent and the Lenders, (i) first, to reimbursement of all
out-of-pocket losses, costs and expenses (including reasonable legal fees)
reasonably suffered or incurred by the Administrative Agent or any Lender as a
result of such Event of Default, (ii) second, to the payment of interest (not
including default interest) then due under the Notes, (iii) third, to the amount
of principal then due under the Notes, (iv) fourth, to the payment of default
interest and other amounts due under the Notes, and (v) fifth, to the payment of
any other Obligations of the Borrower under the Loan Documents in such order as
the Majority Lenders shall elect in their sole discretion.
 
ARTICLE 8
THE ADMINISTRATIVE AGENT
 
SECTION 8.1.                      Authorization and Action.  Each Lender hereby
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto.  As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Majority Lenders, and such instructions shall be
binding upon all Lenders and all holders of Notes; provided, however, that the
Administrative Agent shall not be required to take any action which exposes the
Administrative Agent to personal liability or which is contrary to this
Agreement or applicable law.  The Administrative Agent agrees to give to each
Lender prompt notice of each notice given to it by the Borrower pursuant to the
terms of this Agreement.
 
63

--------------------------------------------------------------------------------

SECTION 8.2.                      Administrative Agent’s Reliance, etc.  Neither
the Administrative Agent nor any of its directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them under
or in connection with this Agreement, except for its or their own gross
negligence or willful misconduct.  Without limiting the generality of the
foregoing, the Administrative Agent:  (i) may treat the payee of any Note as the
holder thereof until the Administrative Agent receives and accepts an Assignment
and Acceptance entered into by the Lender which is the payee of such Note, as
assignor, and an Eligible Assignee, as assignee, as provided in Section 9.7;
(ii) may consult with legal counsel (including counsel for any of the Loan
Parties), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts; (iii)
makes no warranty or representation to any Lender and shall not be responsible
to any Lender for any statements, warranties or representations (whether written
or oral) made in or in connection with this Agreement or any other Loan
Document; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or any other Loan Document on the part of any Loan Party or to inspect
the property (including the books and records) of any Loan Party; (v) shall not
be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
Loan Document; and (vi) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (including telecopier or electronic
communication) believed by it to be genuine and signed or sent by the proper
party or parties.
 
SECTION 8.3.                      FirstBank and Affiliates.  With respect to its
Commitments, the Advances made by it and the Notes issued to it, FirstBank shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include
FirstBank in its individual capacity. FirstBank and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, and generally
engage in any kind of business with, any of the Loan Parties, any of its
Subsidiaries and any Person who may do business with or own securities of the
Borrower or any of its Subsidiaries, all as if FirstBank were not the
Administrative Agent and without any duty to account therefor to the Lenders.
 
64

--------------------------------------------------------------------------------

SECTION 8.4.                      Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on the financial statements
of the Loan Parties and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to take its own credit decisions in taking or not taking action under
this Agreement.
 
SECTION 8.5.                      Indemnification.  Each Lender agrees to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower), from and against such Lender’s ratable share of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative Agent in any way
relating to or arising out of this Agreement or any Loan Document or any action
taken or omitted by the Administrative Agent under this Agreement or any Loan
Document, provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct.  Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any cost and expenses (including counsel fees) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the Loan Documents, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower.  For purposes of this Section, the Lenders’ respective ratable shares
of any amount shall be determined, at any time, according to the sum of (a) the
aggregate principal amount of the Advances outstanding at such time and owing to
the respective Lenders, plus (b) their respective Commitments at such time.  The
failure of any Lender to reimburse the Administrative Agent promptly upon demand
for its ratable share of any amount required to be paid by the Lenders to the
Administrative Agent as provided herein shall not relieve any other Lender of
its obligation hereunder to reimburse the Administrative Agent for its ratable
share of such amount, but no Lender shall be responsible for the failure of any
other Lender to reimburse the Administrative Agent for such other Lender’s
ratable share of such amount.
 
SECTION 8.6.                      Successor Administrative Agent.  The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower and may be removed at any time with or without
cause by the Majority Lenders.  Upon any such resignation or removal, the
Majority Lenders shall have the right to appoint a successor Administrative
Agent.  If no successor Administrative Agent shall have been so appointed by the
Majority Lenders, and shall have accepted such appointment, within thirty (30)
days after the retiring Administrative Agent’s giving of notice of resignation
or the Majority Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or the Commonwealth of Puerto Rico and having a
combined capital and surplus of at least $250,000,000.  Upon the acceptance of
any appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement.  After any retiring
Administrative Agent’s resignation or removal hereunder as Administrative Agent,
the provisions of this Article 8 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Administrative Agent under this
Agreement.
 
65

--------------------------------------------------------------------------------

ARTICLE 9
MISCELLANEOUS
 
SECTION 9.1.                      Amendments, etc.  No amendment or waiver of
any provision of this Agreement, the Notes or any other Loan Documents, nor
consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Majority
Lenders, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that,
unless otherwise agreed, no amendment, waiver or consent shall, unless in
writing and signed by all the Lenders, do any of the following at any time:  (i)
waive any of the conditions specified in Article 3, (ii) change the percentage
of the Commitments or of the aggregate unpaid principal amount of the Notes or
the Advances, or the number of Lenders that shall be required for the Lenders or
any of them to take any action hereunder, (iii) amend or waive Section 5.2(e)
with respect to Collateral, (iv) permit the creation, incurrence, assumption or
existence of any Lien (other than Permitted Liens) on Collateral to secure any
Obligations other than Obligations owing to the Lenders and the Administrative
Agent under the Loan Documents, (v) amend this Section 9.1 or Section 2.10, (vi)
increase the Commitments of the Lenders or subject the Lenders to any additional
obligations, (vii) reduce the principal of, or interest on, the Notes or any
fees or other amounts payable hereunder, (viii) postpone any date fixed for any
payment of principal of, or interest on, the Notes, or any fees or other amounts
payable hereunder or amend Section 2.8(b),  (ix) limit or forgive the liability
of any party under any Loan Document, or (x) release Collateral except to the
extent permitted by the Loan Documents, or (xi) amend the definition of the
terms “Majority Lenders” or “Event of Default”; and provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document.  Each amendment shall be filed
with the proper and necessary authorities, offices and public registries in
Puerto Rico, and the Borrower agrees to execute, and to cause each Subsidiary to
execute, all documents which may be reasonably required by the Administrative
Agent in connection with such filing (including, without limitation, the
corresponding amendments to any security instruments and any financing
statements).
 
66

--------------------------------------------------------------------------------

SECTION 9.2.                      Notices, etc.  All notices and other
communications provided for hereunder shall be in writing (including telecopier
or electronic communication) and mailed, e-mailed, or delivered personally or by
courier, if to the Borrower, at its address at P.O. Box 362628, San Juan, Puerto
Rico 00936-3628, Attention: Juan J.  Román Jiménez (Facsimile No. (787)
749-4191, email: jjroman@ssspr.com, if to any Lender, at its address specified
opposite its name on the signature page hereof or in the Assignment and
Acceptance pursuant to which it became a Lender; and if to the Administrative
Agent, at its address at P.O. Box 9145, San Juan, Puerto Rico 00908-0146,
Attention: Executive Vice President – Corporate Banking(Facsimile No. (787)
725-8339, email michaelmcdonald@firstbankpr.com; or, as to each party, at such
other address as shall be designated by such party in a written notice to the
other parties.  All such notices and communications shall, when mailed,
telecopied, be effective three (3) days after being deposited in the mails, on
the day when transmitted by telecopier, on the day when sent by e-mail,
respectively, and when delivered personally or by courier, on the day when
delivery is made.  Notwithstanding the foregoing, notices and communications to
the Administrative Agent pursuant to Articles 2, 3 or 8 shall not be effective
until received by the Administrative Agent.
 
SECTION 9.3.                      No Waiver; Remedies.  No failure on the part
of any Lender or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder or under any Note shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right.  The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.
 
SECTION 9.4.                      Costs, Expenses and Taxes; Indemnification.
 
(a)           The Borrower agrees to pay on the Closing Date all reasonable
costs and expenses in connection with the preparation, execution and delivery of
this Agreement, the Notes, the Loan Documents and the other documents to be
delivered hereunder and under the other Loan Documents.  The Borrower also
agrees to pay on demand all costs and expenses in connection with the
administration, modification and amendment of this Agreement, the Notes, the
Loan Documents and the other documents to be delivered hereunder and under the
other Loan Documents, including, without limitation, the reasonable fees and
expenses of counsel for the Administrative Agent with respect thereto and with
respect to advising the Administrative Agent as to its rights and
responsibilities under this Agreement and under the other Loan Documents.  The
Borrower further agrees to pay on demand all reasonable costs and expenses, if
any (including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes, the Loan Documents and the other
documents to be delivered hereunder, including, without limitation, reasonable
counsel fees and expenses in connection with the enforcement of rights under
this Section 9.4(a).  In addition, the Borrower shall pay any and all stamp and
other taxes payable or determined to be payable in connection with the execution
and delivery of this Agreement, the Notes, the Loan Documents and the other
documents to be delivered hereunder, and agrees to save the Administrative Agent
and each Lender harmless from and against any and all liabilities with respect
to or resulting from any delay in paying or omission to pay such taxes.
 
67

--------------------------------------------------------------------------------

(b)           The Borrower hereby agrees to indemnify and hold harmless the
Administrative Agent and each Lender and each of their Affiliates and their
officers, directors, employees, agents, advisors and representatives (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, the reasonable fees and
expenses of counsel), joint or several, that may be incurred by or asserted or
awarded against any Indemnified Party, in each case arising out of or in
connection with or by reason of, or in connection with the preparation for a
defense of, any investigation, litigation or proceeding arising out of, related
to or in connection with (i) any act or omission of the Borrower in connection
with the transactions contemplated by this Agreement and the other Loan
Documents or any use made or proposed to be made with the proceeds of the
Advances or (ii) the actual or alleged presence of hazardous materials on any
property of the Borrower or any Environmental Action relating in any way to the
Borrower, in each case whether or not such investigation, litigation or
proceeding is brought by the Borrower, its directors, shareholders or creditors
or an Indemnified Party or any Indemnified Party is otherwise a party thereto
and whether or not the transactions contemplated hereby are consummated, except
to the extent such claim, damage, loss, liability or expense is found in a
final, non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Party’s gross negligence or willful misconduct.
 
(c)           If any payment of principal of any Eurodollar Rate Advance is made
by the Borrower to or for the account of a Lender other than on the last day of
the Interest Period for such Advance, as a result of a payment pursuant to
Sections 2.8 or 2.9, acceleration of the maturity of the Notes pursuant to
Section 7.1 or for any other reason, the Borrower shall, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), pay to the
Administrative Agent for the account of such Lender any amounts required to
compensate such Lender for any additional losses, costs and expenses that it may
reasonably incur as a result of such payment, including, without limitation, any
loss, cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance
during such Interest Period.
 
68

--------------------------------------------------------------------------------

(d)          If the Borrower fails to pay when due any costs, expenses or other
amounts payable by it under any Loan Document, including, without limitation,
fees and expenses of counsel and indemnities, such amount may be paid on behalf
of such Loan Party by the Administrative Agent or any Lender, in its sole
discretion.
 
SECTION 9.5.                      Right of Set-off.  Upon the occurrence and
during the continuance of any Event of Default each Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final including, without limitation, funds on deposit from time
to time in the Cash Collateral Account, the Debt Service Reserve Account, the
Designated Operating Account and the other Operating Accounts, if any) at any
time held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower against any and all of the Obligations of
the Borrower now or hereafter existing under this Agreement, the Note(s) held by
such Lender and the other Loan Documents, whether or not such Lender shall have
made any demand under this Agreement, such Note(s), such other Loan Documents
and although such Obligations may be unmatured.  Each Lender agrees promptly to
notify the Borrower after any such set-off and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
any such set-off and application.  The rights of each Lender under this Section
are in addition to other rights and remedies (including, without limitation,
other rights of set-off) which such Lender may have.
 
SECTION 9.6.                      Binding Effect.  This Agreement shall become
effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Bank that such Bank has executed it and thereafter shall be binding upon
and inure to the benefit of the Borrower, the Administrative Agent and each
Lender and their respective successors and assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Lenders.
 
SECTION 9.7.                      Assignments and Participations.
 
(a)           Each Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances, the Note or Notes
held by it and the remaining Loan Documents); provided, however, that (i) each
such assignment shall be of a constant, and not a varying, percentage of all
rights and obligations under this Agreement, (ii) the amount of the Commitment
of the assigning Lender being assigned pursuant to each such assignment
(determined as of the date of such assignment) shall in no event be less than
$1,000,000 (unless such lesser amount is the entire amount of such assigning
Lender’s Commitment or outstanding Advances) and shall be an integral multiple
of $100,000, (iii) each such assignment shall be to an Eligible Assignee or to
an Affiliate of the assignor, and (iv) the parties to each such assignment shall
execute and deliver to the Administrative Agent, for its acceptance and
recording in the Register (as hereinafter defined) , an Assignment and
Acceptance document in substantially the form of Exhibit F hereto (the
“Assignment and Acceptance”), together with any Note or Notes subject to such
assignment and a processing and recordation fee of $2,500.00.  Upon such
execution, delivery, acceptance and recording, from and after the effective date
specified in each Assignment and Acceptance, (A) the assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Acceptance, have the rights
and obligations of a Lender hereunder and (B) the Lender assignor thereunder
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
 
69

--------------------------------------------------------------------------------

(b)           By executing and delivering an Assignment and Acceptance, the
Lender assignor thereunder and the assignee thereunder confirm to and agree with
each other and the other parties hereto as follows:  (i) other than as provided
in such Assignment and Acceptance, such assigning Lender makes no representation
or warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or the performance or observance by the Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Sections 4.1(e), 4.1(f) and 5.1(c)(i) and (ii) (if available) and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Acceptance; (iv) such
assignee will, independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (v) such
assignee confirms that it is an Eligible Assignee; (vi) such assignee appoints
and authorizes the Administrative Agent to take such action as agent on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.
 
(c)           The Administrative Agent shall maintain at its address referred to
in Section 9.2 a copy of each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitments of, and principal amount of the Advances owing
to, each Lender from time to time (the “Register”).  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
70

--------------------------------------------------------------------------------

(d)           Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Administrative
Agent shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit F hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower.  Within five (5) Business Days
after its receipt of such notice, the Borrower, at their own expense, shall
execute and deliver to the Administrative Agent, in exchange for the surrendered
Note or Notes, a new Note or new Notes to the order of such Eligible Assignee in
an amount equal to the Commitments assumed by it pursuant to such Assignment and
Acceptance and, if the assigning Lender has retained a Commitment hereunder, a
new Note or new Notes to the order of the assigning Lender in an amount equal to
the Commitments retained by it hereunder.  Such new Note or Notes shall be in an
aggregate principal amount equal to the aggregate principal amount of such
surrendered Note or Notes, shall be dated the effective date of such Assignment
and shall otherwise be in substantially the form of Exhibits A, B and  C.
 
(e)           Each Lender may sell participations to one or more Eligible
Assignees in or to all or a portion of its rights and obligations under this
Agreement (including, without limitation, all or a portion of its Commitments,
the Advances and the Note or Notes held by it); provided, however, that (i) such
Lender’s obligations under this Agreement (including, without limitation, its
Commitments to the Borrower hereunder) shall remain unchanged, (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, (iii) such Lender shall remain the holder of any such Note
for all purposes of this Agreement, and (iv) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement.
 
(f)            Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant, any
information relating to the Borrower furnished to such Lender by or on behalf of
the Borrower; provided that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of any confidential information relating to the Borrower
received by it from such Lender pursuant to the terms of Section 9.12.
 
71

--------------------------------------------------------------------------------

SECTION 9.8.                     Severability of Provisions.  Any provision of
this Agreement which is prohibited or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.
 
SECTION 9.9.                      Survival of Covenants.  All covenants,
agreements, representations and warranties made by the Borrower in this
Agreement or in any other Loan Document or any instrument, document or
certificate delivered pursuant hereto or thereto shall be deemed to have been
material and relied on by the Lenders, notwithstanding any investigation made by
the Lenders, and shall survive the execution and delivery of this Agreement and
of such instrument, document or certificate until repayment of all amounts due
hereunder and under the Notes; provided, however, that the Obligations of the
Borrower under Section 9.4 of this Agreement shall survive such repayment.
 
SECTION 9.10.                    Application of Payments.  The Administrative
Agent and each of the Lenders shall have the continuing and exclusive right to
apply or reverse and re-apply any and all payments to any portion of the
Obligations of the Borrower under any Loan Document.  To the extent that the
Borrower or any Loan Party makes a payment or payments to the Administrative
Agent or any Lender or the Administrative Agent or any Lender receives any
payment or proceeds of the Collateral for the Borrower’s benefit, which payment
or proceeds or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law or state, commonwealth or
federal law, or equitable cause, then, to the extent of such payment or proceeds
received, the Obligations of  the Borrower or part thereof intended to be
satisfied shall be revived and continue in full force and effect, as if such
payment or proceeds had not been received by the Administrative Agent or any
such Lender.
 
SECTION 9.11.                    Execution in Counterparts.  This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.
 
72

--------------------------------------------------------------------------------

SECTION 9.12.                   Confidentiality.  Each of the Administrative
Agent and each of the Lenders severally agrees to keep confidential all
non-public information pertaining to the Loan Parties or any of their respective
Subsidiaries which is provided to it by any such parties in accordance with the
Administrative Agent’s or such Lender’s customary procedures for handling
confidential information of this nature, and shall not disclose such information
to any Person except (i) to the extent such information is public when received
by the Administrative Agent or such Lender or becomes public thereafter due to
the act or omission of any party other than a Lender, (ii) to the extent such
information is independently obtained from a source other than the Loan Parties
or any of their respective Subsidiaries and such information from such source is
not, to the Administrative Agent’s or such Lender’s knowledge, subject to any
obligation of confidentiality or, if such information is subject to an
obligation of confidentiality, that disclosure of such information is permitted,
(iii) to any Affiliate of the Administrative Agent or such Lender, counsel,
auditor, examiner or any regulatory authority having jurisdiction over the
Administrative Agent or such Lender, accountants and other consultants retained
by the Administrative Agent or such Lender, (iv) in connection with any
litigation or the enforcement of the rights of any Lender or the Administrative
Agent under this Agreement or any other Loan Document, (v) to the extent
required by any applicable statute, rule or regulation or court order
(including, without limitation, by way of subpoena) or pursuant to the request
of any Governmental Authority having jurisdiction over any Lender or the
Administrative Agent, provided, however, that in such event, if such Lender or
the Administrative Agent, as the case may be, is able to do so, it shall provide
the Borrower with prompt notice of such requested disclosure so that the
Borrower may seek a protective order or other appropriate remedy, and, in any
event, will endeavor in good faith to provide only that portion of such
information which, in its reasonable judgment, is relevant and legally required
to be provided, or (vi) to the extent disclosure to other Persons is appropriate
in connection with any proposed or actual assignment or grant of a participation
to such other Person (who will in turn be required to maintain confidentiality
as if it were a Lender party to this Agreement).  In no event shall the
Administrative Agent or any Lender be obligated or required to return any such
information or other materials furnished by the Loan Parties pursuant to this
Agreement or the other Loan Documents.
 
SECTION 9.13.                   WAIVER OF JURY TRIAL.  THE BORROWER, THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE
ADVANCES OR THE ACTIONS OF THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
 
SECTION 9.14.                    No Arbitration.  The Borrower hereby
irrevocably agrees with each Lender that no arbitration of any sort whatsoever
shall at any time be commenced or pursued by the Borrower or any Lender in
connection with any claim, dispute or issue arising out of or otherwise relating
to this Agreement or any other Loan Document.
 
SECTION 9.15.                   Patriot Act Notice.    The Administrative Agent
and the Lenders hereby notify the Borrower that pursuant to the requirements of
the Patriot Act, they are required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow the Administrative Agent and the
Lenders to identify the Borrower in accordance with the Patriot Act.  The
Borrower shall, and shall cause each of its Subsidiaries to, provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and Lenders in maintaining compliance with the Patriot Act.
 
73

--------------------------------------------------------------------------------

SECTION 9.16.                    Governing Law.  This Agreement shall be
governed by, and construed in accordance with, the laws of the Commonwealth of
Puerto Rico.
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 

 
Borrower:
     
TRIPLE-S MANAGEMENT
CORPORATION
     
By: /s/ René P. van Noort
 
Name:
René P. van Noort  
Title:
Vice President and Treasurer    
Affidavit No. 4,690
 



Acknowledged and subscribed before me in San Juan, Puerto Rico, on this 28th day
of December, 2016 by the following person who is personally known to me: René P.
van Noort, of legal age, married, executive and resident of San Juan, Puerto
Rico, as Vice President and Treasurer of Triple-S Management Corporation.
 

 
/s/Jorge J. Rexach Vaquer
 
Notary Public




 
Administrative Agent:
     
FIRSTBANK PUERTO RICO
 
Administrative Agent
 
By: /s/ Vivian Arteaga
 
Name:
Vivian Arteaga  
Title:   
Vice President



Address for Notices:
1519 Ponce de Leon Avenue, Stop 23
San Juan, Puerto Rico 00908-0146
Attn:


Fax (787) 725-8339
 
74

--------------------------------------------------------------------------------

 
Lender:
   
Term Loan A Commitment:
FIRSTBANK PUERTO RICO
$11,186,874.97
   
By:  /s/ Vivian Arteaga
Term Loan B Commitment:
Name: 
Vivian Arteaga
$20,149,790.70
Title:   
Vice President  
Term Loan C Commitment:
 
$4,116,209.30
     
Address for Notices:
 
1519 Ponce de Leon Avenue, Stop 23
 
San Juan, Puerto Rico 00908-0146
 
Attn:
 
Fax: (787) 725-8339
     
Lending Office:
 
1519 Ponce de Leon Avenue, Stop 23
 
San Juan, Puerto Rico 00908-0146
 
Attn:
 
Facsimile (787) 725-8339
 

 
75

--------------------------------------------------------------------------------

EXHIBIT A


[Form of Term Loan A Note]


PROMISSORY NOTE
 
(Term Loan A Note)
$____________


FOR VALUE RECEIVED, TRIPLE-S MANAGEMENT CORPORATION, a corporation organized and
existing under the laws of the Commonwealth of Puerto Rico (the “Borrower”),
hereby promises to pay to the order of _____________ (the “Lender”), for account
of its respective Applicable Lending Office provided for by the Credit Agreement
referred to below, at the offices of FirstBank Puerto Rico, 1519 Ponce de Leon
Avenue, Stop 23, San Juan, Puerto Rico, the principal sum of ________________
DOLLARS ($____________) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Term Loan A Advances made by the Lender to the
Borrower under the Credit Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Term Loan A Advance, at such offices, in like
money and funds, for the period commencing on the date of such Term Loan A
Advance until such Term Loan A Advance shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.


The date, amount and interest rate of each Term Loan A Advance made by the
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligation of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Term Loan A Advance made by the Lender.
 
76

--------------------------------------------------------------------------------

This Note is one of the Term Loan A Notes referred to in the Credit Agreement
dated as of __________, 2016 (as modified and supplemented and in effect from
time to time, the “Credit Agreement”) between the Borrower, the lenders party
thereto and FirstBank Puerto Rico, as Administrative Agent, and evidences the
Term Loan A Advances made by the Lender thereunder.  Terms used but not defined
in this Note have the respective meanings assigned to them in the Credit
Agreement.


The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Term Loan A
Advances upon the terms and conditions specified therein.
 
This Note shall be governed by, and construed in accordance with, the laws of
the Commonwealth of Puerto Rico.
 

 
TRIPLE-S MANAGEMENT
CORPORATION
       
By:
   
Name:
   
Title:
 



Affidavit No. ________
 
Acknowledged and subscribed before me in San Juan, Puerto Rico, on this __ day
of __________, 2016 by the following person who is personally known to me:
__________________, of legal age, married, executive and resident of
_____________, Puerto Rico, as ______________ of Triple-S Management
Corporation.



 
 
   
Notary Public
 

 
77

--------------------------------------------------------------------------------

EXHIBIT B


[Form of Term Loan B Note]


PROMISSORY NOTE
 
(Term Loan B Note)
 
$____________


FOR VALUE RECEIVED, TRIPLE-S MANAGEMENT CORPORATION, a corporation organized and
existing under the laws of the Commonwealth of Puerto Rico (the “Borrower”),
hereby promises to pay to the order of _____________ (the “Lender”), for account
of its respective Applicable Lending Office provided for by the Credit Agreement
referred to below, at the offices of FirstBank Puerto Rico, 1519 Ponce de Leon
Avenue, Stop 23, San Juan, Puerto Rico, the principal sum of ________________
DOLLARS ($____________) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Term Loan B Advances made by the Lender to the
Borrower under the Credit Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Term Loan B Advance, at such offices, in like
money and funds, for the period commencing on the date of such Term Loan B
Advance until such Term Loan B Advance shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.


The date, amount and interest rate of each Term Loan B Advance made by the
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligation of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Term Loan B Advance made by the Lender.
 
This Note is one of the Term Loan B Notes referred to in the Credit Agreement
dated as of __________, 2016 (as modified and supplemented and in effect from
time to time, the “Credit Agreement”) between the Borrower, the lenders party
thereto and FirstBank Puerto Rico, as Administrative Agent, and evidences the
Term Loan B Advances made by the Lender thereunder.  Terms used but not defined
in this Note have the respective meanings assigned to them in the Credit
Agreement.
 
78

--------------------------------------------------------------------------------

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Term Loan B
Advances upon the terms and conditions specified therein.
 
This Note shall be governed by, and construed in accordance with, the laws of
the Commonwealth of Puerto Rico.
 

 
TRIPLE-S MANAGEMENT
CORPORATION
   
By:
   
Name:
   
Title:
 



Affidavit No. ________
 
Acknowledged and subscribed before me in San Juan, Puerto Rico, on this __ day
of __________, 2016 by the following person who is personally known to me:
__________________, of legal age, married, executive and resident of
_____________, Puerto Rico, as ______________ of Triple-S Management
Corporation.
 



 
 
   
Notary Public
 

 
79

--------------------------------------------------------------------------------

EXHIBIT C


[Form of Term Loan C Note]


PROMISSORY NOTE
 
(Term Loan C Note)
 
$____________


FOR VALUE RECEIVED, TRIPLE-S MANAGEMENT CORPORATION, a corporation organized and
existing under the laws of the Commonwealth of Puerto Rico (the “Borrower”),
hereby promises to pay to the order of _____________ (the “Lender”), for account
of its respective Applicable Lending Office provided for by the Credit Agreement
referred to below, at the offices of FirstBank Puerto Rico, 1519 Ponce de Leon
Avenue, Stop 23, San Juan, Puerto Rico, the principal sum of ________________
DOLLARS ($____________) (or such lesser amount as shall equal the aggregate
unpaid principal amount of the Term Loan C Advances made by the Lender to the
Borrower under the Credit Agreement), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Term Loan C Advance, at such offices, in like
money and funds, for the period commencing on the date of such Term Loan C
Advance until such Term Loan C Advance shall be paid in full, at the rates per
annum and on the dates provided in the Credit Agreement.


The date, amount and interest rate of each Term Loan C Advance made by the
Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of this Note, endorsed by the Lender on the schedule attached hereto or any
continuation thereof, provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligation of the Borrower to
make a payment when due of any amount owing under the Credit Agreement or
hereunder in respect of the Term Loan C Advance made by the Lender.
 
This Note is one of the Term Loan C Notes referred to in the Credit Agreement
dated as of __________, 2016 (as modified and supplemented and in effect from
time to time, the “Credit Agreement”) between the Borrower, the lenders party
thereto and FirstBank Puerto Rico, as Administrative Agent, and evidences the
Term Loan C Advances made by the Lender thereunder.  Terms used but not defined
in this Note have the respective meanings assigned to them in the Credit
Agreement.
 
80

--------------------------------------------------------------------------------

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Term Loan C
Advances upon the terms and conditions specified therein.
 
This Note shall be governed by, and construed in accordance with, the laws of
the Commonwealth of Puerto Rico.
 

 
TRIPLE-S MANAGEMENT
CORPORATION
   
By:
   
Name:
   
Title:
 



Affidavit No. ________
 
Acknowledged and subscribed before me in San Juan, Puerto Rico, on this __ day
of __________, 2016 by the following person who is personally known to me:
__________________, of legal age, married, executive and resident of
_____________, Puerto Rico, as ______________ of Triple-S Management
Corporation.



 
 
   
Notary Public
 

 
81

--------------------------------------------------------------------------------

EXHIBIT D
NOTICE OF BORROWING


_________, 201_


FirstBank Puerto Rico, as Administrative Agent
for the Lenders parties to the Credit
Agreement referred to below


San Juan, Puerto Rico


Attention:  Corporate Banking Group


Gentlemen:


The undersigned  refers to the Credit Agreement, dated as of ____________, 2016
(the “Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and FirstBank
Puerto Rico, as Administrative Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.2 of the Credit Agreement that the
undersigned hereby requests a [Term Loan A\Term Loan B\Term Loan C] Borrowing
under the Credit Agreement, and in that connection sets forth below the
information relating to such Borrowing (the “Proposed Borrowing”) as required by
Section 2.2(a)(i) of the Credit Agreement:


(a)          The Business Day of the Proposed Borrowing is _________, 201_.


(b)          The aggregate amount of the Proposed Borrowing is $_________.


(c)          The proceeds of the Proposed Borrowing shall be used for the
following purposes:  _________________________.


The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:


(1)     the representations and warranties contained in each Loan Document are
true and correct in all material respects on and as of the date of the Proposed
Borrowing, before and after giving effect to the Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date;
and
 
82

--------------------------------------------------------------------------------

(2)    no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, which
constitutes a Default.


(3)    there has occurred no Material Adverse Change in the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or any of its Subsidiaries.


Very truly yours,
 
TRIPLE-S MANAGEMENT CORPORATION
 
 
By:
 
 
Name:
 
 
Title:
 
 

 
83

--------------------------------------------------------------------------------

EXHIBIT E


COMPLIANCE CERTIFICATE


(Pursuant to Section 5.1(c)(i) of the
Credit Agreement referred to below)


I, ____________________, ______________ of __________________ (the “Borrower”),
HEREBY CERTIFY, pursuant to Section 5.1(c)(i) of the Credit Agreement dated as
of ______________, 2015, among the Borrower and the Lenders parties thereto and
FirstBank Puerto Rico, as Administrative Agent for the Lenders (said Agreement,
as it has been or may hereafter be amended or otherwise modified from time to
time, begin the “Credit Agreement”, the terms defined therein being used herein
as therein defined), that I am the _______________ of the Borrower, and that
each of the statements set forth below is true and correct:
 
1.             Financial Statement Date:  This certificate is prepared as of
__________________, ____ (the “Financial Statement Date”).
 
2.             Financial Statements:  Enclosed herewith are true and correct
copies of the financial statements of the Borrower as of the Financial Statement
Date.
 
3.             Work Sheets:  Enclosed herewith are true and correct work sheets
detailing the method and setting out the basis and calculations used to
determine the ratios referred to in Section 4 below.
 
4.             Covenants:  The Borrower hereby represents and warrants that as
of the Financial Statement Date:
 
(a)       INSERT CALCULATION OF FINANCIAL COVENANTS AS OF FINANCIAL STATEMENT
DATE.
 
(b)       No event has occurred and is continuing which constitutes a Default. 
[If a Default has occurred and is continuing, include a statement as to the
nature thereof and the action which the Borrower has taken or will take with
respect thereto.]


IN WITNESS WHEREOF, I have signed this certificate this ___ day of ________,
201_.
 

 
TRIPLE-S MANAGEMENT
CORPORATION
         
By:
     
Name:
     
Title:
   

 
84

--------------------------------------------------------------------------------

EXHIBIT F
 
ASSIGNMENT AND ACCEPTANCE


Dated _________, 201_
 
Reference is made to the Credit Agreement dated as of ____________, 2015 (the
“Credit Agreement”) among TRIPLE-S MANAGEMENT CORPORATION, a Puerto Rico
corporation (the “Borrower”), the Lenders (as defined in the Credit Agreement)
and FirstBank Puerto Rico, as Administrative Agent for the Lenders (the
“Administrative Agent”).  Terms defined in the Credit Agreement are used herein
with the same meaning set forth therein.


________________ (the “Assignor”) and ______________ (the “Assignee”) agree as
follows:


1.           The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, that interest in and to
all of the Assignor’s rights and obligations under the Credit Agreement as of
the date hereof which represents the percentage interest specified in Section 1
of Schedule 1 of all outstanding rights and obligations under the Credit
Agreement, including, without limitation, such interest in the Assignor’s Term
Loan A, Tem Loan B and Term Loan C  Commitments, the Term Loan A, Term Loan B
and Term Loan C Advances owing to the Assignor, and the Term Loan A, Term Loan B
and Term Loan C Notes held by the Assignor.  After giving effect to such sale
and assignment, the Assignor’s and the Assignee's Term Loan A, Term Loan B and
Term Loan C Commitments and the amount of the Term Loan A, Term Loan B and Term
Loan C Advances owing to the Assignor and the Assignee will be as set forth in
Section 2 of Schedule 1.


2.           The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by of the Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Term Loan A, Term Loan B and Term Loan C Notes referred to
in paragraph 1 above and requests that the Administrative Agent exchange such
Notes for new Term Loan A, Term Loan B and Term Loan C Notes payable to the
order of the Assignee in an amount equal to the Commitments assumed by the
Assignee pursuant hereto and the Assignor in an amount equal to the Commitments
retained by the Assignor under the Credit Agreement, respectively, as specified
on Schedule 1 hereto.
 
85

--------------------------------------------------------------------------------

3.           The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section ______ thereof and such other documents (including all Loan Documents)
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Acceptance; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent, the Assignor
or any other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement; (iii) confirms that it is an
Eligible Assignee; (iv) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers as are reasonably
incidental thereto; (v) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement and the
other Loan Documents are required to be performed by it as a Lender; and (vi)
specifies as its Lending Office and address for notices the offices set forth
beneath its name on the signature pages hereof.


4.           Following the execution of this Assignment and Acceptance by the
Assignor and the Assignee, it will be delivered to the Administrative Agent for
acceptance and recording by the Administrative Agent.  The effective date of
this Assignment and Acceptance shall be the date of acceptance thereof by the
Administrative Agent, unless otherwise specified on Schedule 1 hereto (the
“Effective Date”).


5.           Upon such acceptance and recording by the Administrative Agent, as
of the Effective Date, (i) the Assignee shall be a party to the Credit Agreement
and, to the extent provided in this Assignment and Acceptance, have the rights
and obligations of a Lender thereunder and (ii) the Assignor shall, to the
extent provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.


6.           Upon such acceptance and recording by the Administrative Agent,
from and after the Effective Date, the Administrative Agent shall make all
payments under the Credit Agreement and the Notes in respect of the interest
assigned hereby (including, without limitation, all payments of principal and
interest) with respect thereto to the Assignee; provided, however, that anything
herein to the contrary notwithstanding, upon receipt by the Administrative Agent
of any payment of interest under the Notes payable to the order of the
Assignee.  The Assignor and Assignee shall make all appropriate adjustments in
payments under the Credit Agreement and the Notes for periods prior to the
Effective Date directly between themselves.
 
86

--------------------------------------------------------------------------------

7.           The Assignor shall pay to the Assignee an underwriting fee of
$__________ on the Effective Date.


8.           This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the Commonwealth of Puerto Rico.


IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.
 
[NAME OF ASSIGNOR]
 
[NAME OF ASSIGNEE]
 
as Assignor
 
as Assignee
             
By:
   
By:
   
Name:
   
Title:
   
Title:
   
Name:
   




 
LENDING OFFICE:
   
 
       
 
 




 
ADDRESS FOR NOTICES:
   
 
   
 
   
 
 



ACCEPTED BY:
 
FIRSTBANK PUERTO RICO, as
Administrative Agent
By:
   
Title:
   
Date:
   
Attachment:  Schedule 1

 
87

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Schedule 1.1


Rexam Realty



 
Rexam Center
Condominium
Office Building
 
Approximate Total
Area
 
Registry of Property
Section of Guaynabo
Recordation Information
 
Assigned Parking Spaces
                 
Office Number Two (2)
 
14,854.229 square feet or 1,380.403 square meters
 
Property number 42,973 recorded at page 1 of volume 1,225
 
Parking number 501 to 533 (total 33 parking spaces)
                 
Office Number Three-A (3-A)
 
12,404.371 square feet or 1,152.404 square meters
 
Property number 43,053 recorded at page 84 of volume 1,226
 
Parking number 101 to 104, 604 to 606, 764 to 766, 814 to 820, 825, 826, 829,
830 and 834 to 838 (total 26 parking spaces)
                 
Office Number Four-A (4-A)
 
6,386.056 square feet or 593.284 square meters
 
Property number 43,055 recorded at page 92 of volume 1,226
 
Parking number 302 to 312 and 375 to 383 (total 20 parking spaces)
                 
Office Number Four-B (4-B)
 
6,832.861 square feet or 634.794 square meters
 
Property number 43,056 recorded at page 9 of volume 1,226
 
Parking number 337, 338, 403, 404, 407 to 409, 422 to 433 and 721 (total 20
parking spaces)
                 
Office Number Eight-A (8-A)
 
6,425.806 square feet or 596.977 square meters
 
Property number 43,063 recorded at page 124 of volume 1,226
 
Parking number  628 to 638, 659 to 667, 728 to 738, 755 to 763 and 868 to 871
(total 44 parking spaces)
 
Note: Office Number Eight-A (8-A) was assigned the same parking spaces as Office
Number Eight-B (8-B)
                 
Office Number Eight-B (8-B)
 
6,872.611 square feet or 638.486 square meters
 
Property number 43,064 recorded at page 128 of volume 1,226
 
Parking number  628 to 638, 659 to 667, 728 to 738, 755 to 763 and 868 to 871
(total 44 parking spaces)
 
Note: Office Number Eight-B (8-B) was assigned the same parking spaces as Office
Number Eight-A (8-A)
                 
Office Number Ten (10)
 
14,027.625 square feet or 1,303.209 square meters
Property number 42,974 recorded at page 5 of volume 1,225
Parking number 460 to 469 and 479 to 498 (total 30 parking spaces)
               

 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Schedule 3.1(b)


Litigation, Actions and Investigations
 
See attached.
 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Schedule 4.1(h)


ERISA Plans


Triple-S Management Corp. Retirement Savings Plan for Administrative Employees
 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Schedule 4.1(i)


Subsidiaries



1.
Triple-S Propiedad, Inc.

2.
Clínica Las Americas Guaynabo d/b/a/ Salus

3.
Triple-S Salud, Inc.

4.
Triple-S Vida, Inc.

5.
Interactive Systems, Inc. d/b/a Triserve Tech

6.
TSM International, LLC

7.
Fundación para el Desarrollo Profesional e Investigaciones en Puerto Rico, Inc.

8.
Triple-S Insurance Agency, Inc.

9.
Socios Mayores en Salud Holdings, Inc.

10.
PR Life Services, Corp.

11.
Triple-S Blue, Inc.

12.
Triple-S Advantage Solutions, Inc.

13.
Triple-S Advantage, Inc.

 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Schedule 4.1(l)


Exceptions to Title


None.
 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Schedule 4.1(r)


Chief Executive Office and Places of Business
 
Chief Executive Office:


1441 Roosevelt Ave.
San Juan, PR 00920


Location of Originals of Assigned Agreements:


1441 Roosevelt Ave.
San Juan, PR 00920


Other Places of Business:


1510 Roosevelt Ave.
San Juan, PR 00920
 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Schedule 4.1(o)

Trade Names


None.
 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Schedule 4.1(w)
 
Existing Debt
 
 
Description
 
Outstanding as of
December 28, 2016
 
FirstBank Notes
 
$
11,460,206.31
 
GTS Notes
 
$
24,000,000.00
 

 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Schedule 4.1(bb)


Leases



1.
Office Lease Agreement dated June 30, 2006 by and between Borrower, as landlord
and Triple-S Propiedad, Inc. (formerly known as Seguros Triple-S, Inc.), as
tenant.

 

2.
Office Lease Agreement dated June 30, 2006 by and between Borrower, as landlord
and Triple-S Salud, Inc. (formerly known as Triple-S, Inc.), as tenant.

 

--------------------------------------------------------------------------------

EXHIBIT 10.1
 
Schedule 4.1(cc)


Rent Roll
 
[image00001.jpg]

Commercial Tenant Rent Roll
                 
Units #
Tenant
 
Monthly Rent
   
Annual Rent
   
Sq. Ft.
 
Edificio Principal
Triple-S Salud, Inc.
 
$
335,451.60
   
$
4,025,419.20
     
130,020.00
 
Edificio Anejo I
Triple-S Salud, Inc.
   
75,160.72
     
901,928.64
     
35,509.00
 
Edificio Anejo II
Triple-S Salud, Inc.
   
77,393.80
     
928,725.60
     
36,564.00
 
873 Estacionamientos
Triple-S Salud, Inc.
   
39,285.00
     
471,420.00
         
Lobby Triple-S Plaza
Triple-S Salud, Inc.
   
1,176.48
     
14,117.76
     
456.00
 
#4-B Triple-S Plaza
Triple-S Salud, Inc.
   
9,297.42
     
111,569.04
     
3,603.65
 
#10 Triple-S Plaza
Triple-S Salud, Inc.
   
6,266.82
     
75,201.84
     
2,429.00
 
#3-A Triple-S Plaza
Triple-S Salud, Inc.
   
18,218.92
     
218,627.04
     
12,404.37
 
Estacionamientos
Triple-S Salud, Inc.
   
1,267.50
     
15,210.00
         
#2 Triple-S Plaza
Triple-S Propiedad, Inc.
   
21,390.87
     
256,690.44
     
10,923.00
 
#4 Triple-S Plaza
Triple-S Propiedad, Inc.
   
14,312.19
     
171,746.28
     
7,308.35
 
#8-A&B Triple-S Plaza
Triple-S Propiedad, Inc.
   
28,628.88
     
343,546.56
     
14,619.00
 
#10 Triple-S Plaza
Triple-S Propiedad, Inc.
   
3,654.25
     
43,851.00
     
1,866.00
 
#10 Triple-S Plaza
Triple-S Propiedad, Inc.
   
2,790.63
     
33,487.56
     
1,425.00
 
#10 Triple-S Plaza
Triple-S Propiedad, Inc.
   
495.46
     
5,945.52
     
253.00
 
Lobby Triple-S Plaza
Triple-S Propiedad, Inc.
   
893.00
     
10,716.00
     
456.00
 
122 Estacionamientos
Triple-S Propiedad, Inc.
   
7,930.00
     
95,160.00
         
#3-A Triple-S Plaza
Triserve Tech
   
6,072.97
     
72,875.64
     
12,404.37
 
26 Estacionamientos
Triserve Tech
   
422.50
     
5,070.00
           
Total Monthly Rent:
 
$
650,109.01
                   
Total Annual Rent:
         
$
7,801,308.12
                                       Summary: Rent per Tenant                
         
Monthly Rent
   
Annual Rent
         
Triple-S Salud, Inc.
   
563,518.26
     
6,762,219.12
         
Triple-S Propiedad, Inc.
   
80,095.28
     
961,143.36
         
Triserve Tech
   
6,495.47
     
77,945.64
         
TOTAL RENT:
   
650,109.01
     
7,801,308.12
         

 



--------------------------------------------------------------------------------